 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 11, 2014

among

REXFORD INDUSTRIAL REALTY, L.P.,
as Borrower,

REXFORD INDUSTRIAL REALTY, INC.,
as Parent,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

and

The Other Lenders Party Hereto

Citigroup Global Markets Inc.,
as Syndication Agent

PNC BANK, NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as
Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
CITIGROUP GLOBAL MARKETS, INC.,
as
Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Section

Page

Article I. Definitions and Accounting Terms

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

29

1.03

Accounting Terms.

30

1.04

Rounding

30

1.05

Times of Day; Rates

30

1.06

Letter of Credit Amounts

30

 

 

 

Article II. The Commitments and Credit Extensions

31

2.01

The Loans.

31

2.02

Borrowings, Conversions and Continuations of Loans.

31

2.03

Letters of Credit.

33

2.04

Swing Line Loans.

41

2.05

Prepayments.

44

2.06

Termination or Reduction of Commitments

45

2.07

Repayment of Loans.

45

2.08

Interest.

46

2.09

Fees

47

2.1

Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin.

48

2.11

Evidence of Debt.

48

2.12

Payments Generally; Administrative Agent’s Clawback.

49

2.13

Sharing of Payments by Lenders

50

2.14

Extension of Maturity Date in Respect of the Revolving Credit Facility.

51

2.15

Increase in Total Credit Exposure.

52

2.16

Cash Collateral.

54

 

--------------------------------------------------------------------------------

 

2.17

Defaulting Lenders.

55

 

 

 

Article III. Taxes, Yield Protection and Illegality

57

3.01

Taxes.

57

3.02

Illegality

61

3.03

Inability to Determine Rates

62

3.04

Increased Costs; Reserves on Eurodollar Rate Loans.

62

3.05

Compensation for Losses

64

3.06

Mitigation Obligations; Replacement of Lenders.

64

3.07

Survival

65

 

 

 

Article IV. Parent Guaranty

65

4.01

The Guaranty

65

4.02

Obligations Unconditional

65

4.03

Reinstatement

66

4.04

Certain Waivers

66

4.05

Remedies

67

4.06

Rights of Contribution

67

4.07

Guaranty of Payment; Continuing Guaranty

67

 

 

 

Article V. Subsidiary Guarantors

67

5.01

Subsidiary Guarantors

67

5.02

Release of Subsidiary Guarantors

67

 

 

 

Article VI. Conditions Precedent to Credit Extensions

68

6.01

Conditions of Initial Credit Extension

68

6.02

Conditions to all Credit Extensions

69

 

 

 

ii

--------------------------------------------------------------------------------

 

Article VII. Representations and Warranties

70

7.01

Existence, Qualification and Power; Compliance with Laws

70

7.02

Authorization; No Contravention

70

7.03

Governmental Authorization; Other Consents

70

7.04

Binding Effect

70

7.05

Financial Statements; No Material Adverse Effect

70

7.06

Litigation

71

7.07

No Default

71

7.08

Ownership of Property; Liens

71

7.09

Environmental Compliance

71

7.1

Insurance

71

7.11

Taxes

72

7.12

ERISA Compliance.

72

7.13

Subsidiaries; Equity Interests

72

7.14

Margin Regulations; Investment Company Act.

73

7.15

Disclosure

73

7.16

Compliance with Laws

73

7.17

Taxpayer Identification Number

73

7.18

Solvency

73

7.19

REIT Status

73

7.2

OFAC

73

7.21

Anti-Corruption Laws

74

7.22

Unencumbered Properties

74

 

 

 

Article VIII. Affirmative Covenants

74

8.01

Financial Statements

74

iii

--------------------------------------------------------------------------------

 

8.02

Certificates; Other Information

75

8.03

Notices

77

8.04

Payment of Obligations

77

8.05

Preservation of Existence, Etc

77

8.06

Maintenance of Properties

77

8.07

Maintenance of Insurance

78

8.08

Compliance with Laws

78

8.09

Books and Records

78

8.1

Inspection Rights

78

8.11

Use of Proceeds

79

8.12

Environmental Matters

79

8.13

Keepwell

79

8.14

REIT Status

79

8.15

Further Assurances

79

8.16

Anti-Corruption Laws

79

 

 

 

Article IX. Negative Covenants

79

9.01

Liens

80

9.02

Investments

80

9.03

Fundamental Changes

81

9.04

Dispositions

82

9.05

Restricted Payments

82

9.06

Change in Nature of Business

83

9.07

Transactions with Affiliates

83

9.08

Burdensome Agreements

84

9.09

Use of Proceeds

84

iv

--------------------------------------------------------------------------------

 

9.1

Amendments of Organization Documents

84

9.11

Accounting Changes

84

9.12

Sanctions

84

9.13

Financial Covenants

84

9.14

ERISA Compliance

85

9.15

Anti-Corruption Laws

85

 

 

 

Article X. Events of Default and Remedies

85

10.01

Events of Default

85

10.02

Remedies Upon Event of Default

87

10.03

Application of Funds

88

 

 

 

Article XI. Administrative Agent

89

11.01

Appointment and Authority

89

11.02

Rights as a Lender

89

11.03

Exculpatory Provisions

89

11.04

Reliance by Administrative Agent

90

11.05

Delegation of Duties

90

11.06

Resignation of Administrative Agent.

91

11.07

Non-Reliance on Administrative Agent and Other Lenders

92

11.08

No Other Duties, Etc

92

11.09

Administrative Agent May File Proofs of Claim

92

11.1

Guaranty Matters

93

 

 

 

Article XII. Miscellaneous

93

12.01

Amendments, Etc

93

12.02

Notices; Effectiveness; Electronic Communication.

95

v

--------------------------------------------------------------------------------

 

12.03

No Waiver; Cumulative Remedies; Enforcement

97

12.04

Expenses; Indemnity; Damage Waiver.

97

12.05

Payments Set Aside

99

12.06

Successors and Assigns.

100

12.07

Treatment of Certain Information; Confidentiality

104

12.08

Right of Setoff

105

12.09

Interest Rate Limitation

105

12.1

Counterparts; Integration; Effectiveness

105

12.11

Survival of Representations and Warranties

105

12.12

Severability

106

12.13

Replacement of Lenders

106

12.14

Governing Law; Jurisdiction; Etc.

107

12.15

Waiver of Jury Trial

108

12.16

No Advisory or Fiduciary Responsibility

108

12.17

Electronic Execution of Assignments and Certain Other Documents

108

12.18

USA PATRIOT Act

109

12.19

Time of the Essence

109

12.2

ENTIRE AGREEMENT

109

12.21

Restatement of Original Credit Agreement

109

 

 

 




vi

--------------------------------------------------------------------------------

 

 

 

SCHEDULES

2.01Commitments and Applicable Percentages
7.06Litigation
7.09Environmental Matters
7.13Subsidiaries; Other Equity Investments; Equity Interests in Borrower
9.02Existing Investments
12.02Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

ACommitted Loan Notice
BSwing Line Loan Notice
C-1Revolving Credit Note
C-2Term Note
DCompliance Certificate
E-1Assignment and Assumption
E-2Administrative Questionnaire
FUnencumbered Property Report
GU.S. Tax Compliance Certificates


 

vii

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
June 11, 2014, among REXFORD INDUSTRIAL REALTY, L.P., a Maryland limited
partnership (“Borrower”), REXFORD INDUSTRIAL REALTY, INC., a Maryland
corporation (“Parent”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

Borrower, Parent, Administrative Agent, L/C Issuer, Swing Line Lender and
certain Lenders are parties to that certain Credit Agreement dated as of
July 24, 2013 (as amended, the “Original Credit Agreement”).

The parties hereto desire to amend and restate the Original Credit Agreement in
its entirety.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I.
Definitions and Accounting Terms

1.01Defined Terms

.  As used in this Agreement, the following terms shall have the meanings set
forth below:

“Acceptable Ground Lease” means each ground lease with respect to any
Unencumbered Property executed by a member of the Consolidated Group, as lessee,
(a) that has a remaining lease term (including extension or renewal rights) of
at least thirty (30) years, calculated as of the date such Property becomes an
Unencumbered Property, (b) that is in full force and effect, (c) is transferable
and assignable either without the landlord’s prior consent or with such consent,
which, however, will not be unreasonably withheld or conditioned by landlord
other than a ground lease in which the lessee is a governmental agency or
political subdivision of the State of California, and (d) pursuant to which (i)
no default or terminating event exists thereunder, and (ii) no event has
occurred which but for the passage of time, or notice, or both would constitute
a default or terminating event thereunder.

“Adjusted EBITDA” means, as of any date, EBITDA for the Consolidated Group for
the most recently ended Calculation Period minus the aggregate Annual Capital
Expenditure Adjustment for all Properties owned or leased (as ground lessee) by
the Consolidated Group.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

1

 

--------------------------------------------------------------------------------

 

“Aggregate Commitments” means the Commitments of all the Lenders, as adjusted
from time to time in accordance with the terms of this Agreement.

“Agreement” means this Credit Agreement.

“Annual Capital Expenditure Adjustment” means, with respect to any Property as
of any date, an amount equal to the product of (a) $0.10 multiplied by (b) the
aggregate net rentable area (determined on a square feet basis) of such
Property.

“Applicable Margin” means:

(a)Subject to clause (b) below, the following percentages per annum, based upon
the Leverage Ratio as set forth in the most-recent Compliance Certificate
received by Administrative Agent pursuant to Section 8.02(a):

Pricing Level

Leverage Ratio

Letters of Credit

Revolving Credit Facility Eurodollar Rate

Revolving Credit Facility Base Rate

Term Loan Eurodollar Rate

Term Loan Base Rate

1

< 35%

1.30%

1.30%

0.30%

1.25%

0.25%

2

≥ 35%but < 40%

1.40%

1.40%

0.40%

1.35%

0.35%

3

≥ 40%but < 50%

1.55%

1.55%

0.55%

1.50%

0.50%

4

≥ 50%but < 55%

1.70%

1.70%

0.70%

1.65%

0.65%

5

≥ 55%

1.90%

1.90%

0.90%

1.85%

0.85%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first (1st) Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 8.02(a); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of Required Lenders,
Pricing Level 5 shall apply as of the first (1st) Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered.  The Applicable Margin in effect from the Closing Date until adjusted
as set forth above shall be set at Pricing Level 3.

Notwithstanding anything to the contrary contained in this clause (a), the
determination of the Applicable Margin under this clause (a) for any period
shall be subject to the provisions of Section 2.10(b).

(b) If Parent or Borrower obtains an Investment Grade Rating, Borrower may, upon
written notice to Administrative Agent, make an irrevocable one time written
election to exclusively use the below table based on the Debt Rating of Parent
or Borrower (setting forth the date for such election to be effective), and
thereafter the Applicable Margin shall be determined based on the applicable
rate per annum set forth in the below table notwithstanding any failure of
Parent or Borrower to maintain an Investment Grade Rating or any failure of
Parent or Borrower to maintain a Debt Rating:



2

 

--------------------------------------------------------------------------------

 

Debt Rating

Letters of Credit

Revolving Credit Facility

Facility

Fee

Rate

Revolving Credit Facility Eurodollar Rate Applicable Margin

Revolving Credit Facility All-in Drawn

Revolving Credit Facility Base Rate Applicable Margin

Term Loan Eurodollar Rate Applicable Margin

Term Loan Base Rate Applicable Margin

≥ A-/A3

0.875%

0.125%

0.875%

1.000%

0.000%

0.950%

0.000%

BBB+/Baa1

0.925%

0.150%

0.925%

1.075%

0.000%

1.025%

0.025%

BBB/Baa2

1.050%

0.200%

1.050%

1.250%

0.050%

1.200%

0.200%

BBB-/Baa3

1.300%

0.250%

1.300%

1.550%

0.300%

1.500%

0.500%

<BBB-/Baa3

1.700%

0.300%

1.700%

2.000%

0.700%

1.950%

0.950%

 

If at any time Parent and/or Borrower has only two (2) Debt Ratings, and such
Debt Ratings are split, then: (a) if the difference between such Debt Ratings is
one ratings category (e.g., Baa2 by Moody’s and BBB- by S&P or Fitch), the
Ratings-Based Applicable Margin shall be the rate per annum that would be
applicable if the higher of the Debt Ratings were used; and (b) if the
difference between such Debt Ratings is two (2) ratings categories (e.g., Baa1
by Moody’s and BBB- by S&P), the Ratings-Based Applicable Margin shall be the
rate per annum that would be applicable if the rating that is one higher than
the lower of the applicable Debt Ratings were used. If at any time Parent and/or
Borrower has three (3) Debt Ratings, and such Debt Ratings are split, then: (i)
if the difference between the highest and the lowest such Debt Ratings is one
ratings category (e.g., Baa2 by Moody’s and BBB- by S&P or Fitch), the
Ratings-Based Applicable Margin shall be the rate per annum that would be
applicable if the highest of the Debt Ratings were used; and (ii) if the
difference between such Debt Ratings is two (2) ratings categories (e.g., Baa1
by Moody’s and BBB- by S&P or Fitch) or more, the Ratings-Based Applicable
Margin shall be the rate per annum that would be applicable if the average of
the two (2) highest Debt Ratings were used, provided that if such average is not
a recognized rating category, then the Ratings-Based Applicable Margin shall be
the rate per annum that would be applicable if the second highest Debt Rating of
the three (3) were used.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) at any time during the
Availability Period in respect of the Term Facility, such Term Lender’s
Commitment at such time and (ii) thereafter, the principal amount of such Term
Lender’s Term Loans at such time, and (b) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment, at such time, as any such Applicable Revolving Credit Percentage for
the Revolving Credit Facility may be adjusted as provided in Section 2.17.  If
the Commitment of each Lender to make Loans and the obligation of L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 10.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender in respect of each Facility is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

3

 

--------------------------------------------------------------------------------

 

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) L/C Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the Swing
Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Citigroup Global Markets, Inc. in their capacities as joint lead arrangers and
joint bookrunners, and “Arranger” means any one of the Arrangers.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.06(b)), and accepted by Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date with respect to the Revolving Credit Facility, (ii) the date of termination
of the Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date
of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of L/C Issuer to make L/C Credit
Extensions pursuant to Section 10.02, and (b) in respect of the Term Facility,
the period from and including the Closing Date to the earliest of (i) June 12,
2014, (ii) the date of the initial funding of a Term Borrowing, and (iii) the
date of termination of the commitment of each Term Lender to make Term Loans
pursuant to Section 10.02.

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its Subsidiaries for the fiscal year ended December 31, 2013, and the
related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year of the Consolidated
Group, including the notes thereto.

“BAML Fee Letter” means the fee letter agreement dated May 12, 2014, among
Borrower, Parent, Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.5%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus one
percent (1%).  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and

4

 

--------------------------------------------------------------------------------

 

is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in such prime rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 8.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located or Los
Angeles, California and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.

“Calculation Period” means, as of any date, the most recent four (4) fiscal
quarter period ending on or prior to such date for which financial statements
have been delivered or were required to be delivered pursuant to Section 8.01(a)
or Section 8.01(b).

“Capitalization Rate” means six and three-quarters of one percent (6.75%).

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if Administrative Agent and L/C Issuer shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to Administrative Agent and L/C Issuer.  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation (including, without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.

5

 

--------------------------------------------------------------------------------

 

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the equity securities of
Parent entitled to vote for members of the board of directors or equivalent
governing body of Parent on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or

(b)during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c)the passage of thirty (30) days from the date upon which any Person or two or
more Persons acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement (excluding any contract or
arrangement which, by its terms, requires as a condition to the closing of such
transaction that the Obligations under this Agreement (other than Unmatured
Surviving Obligations) be refinanced or paid in full) that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of Parent, or control over the equity securities of Parent entitled to vote for
members of the board of directors or equivalent governing body of Parent on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing twenty-five percent (25%) or more of the combined voting power of
such securities; or

(d)Parent shall cease to be the sole general partner of Borrower; or

(e)Parent shall cease to own, directly or indirectly, at least fifty percent
(50%) of the issued and outstanding Equity Interests of Borrower; or

(g)Borrower shall cease to own, directly or indirectly, all of the issued and
outstanding Equity Interests in each Guarantor (other than Parent).

“Citi Fee Letter” means the fee letter agreement dated June 3, 2014, among
Borrower, Parent and Citigroup Global Markets, Inc.

6

 

--------------------------------------------------------------------------------

 

“Closing Date” means the first date all the conditions precedent in Section 6.01
are satisfied or waived in accordance with Section 12.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Revolving Credit Commitment or a Term Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by
Administrative Agent), appropriately completed and signed by a Responsible
Officer of Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Group” means the Loan Parties and their Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing; and (b) an L/C
Credit Extension.

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single-purpose entity covenants, voluntary insolvency proceedings
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate guaranty or indemnification
agreements in non-recourse financing of real property.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Debt Rating” means the long term unsecured senior, non-credit enhanced debt
rating of Parent or Borrower by S&P, Moody’s or Fitch.

7

 

--------------------------------------------------------------------------------

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Margin) otherwise applicable to such Loan plus two percent (2%)
per annum, and (b) when used with respect to Letter of Credit Fees, a rate equal
to the Applicable Margin for Letters of Credit plus two percent (2%) per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent, L/C Issuer, Swing Line Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swing Line Loans) within
two (2) Business Days of the date when due, (b) has notified Borrower,
Administrative Agent, L/C Issuer or Swing Line Lender in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by Administrative Agent or Borrower, to confirm in writing to Administrative
Agent and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above, and of the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) as of the date established therefor by Administrative Agent in
a written notice of such determination, which shall be delivered by
Administrative Agent to Borrower, L/C Issuer, Swing Line Lender and each other
Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition

8

 

--------------------------------------------------------------------------------

 

(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, for the Consolidated Group, on a consolidated basis (without
duplication), for any period, an amount equal to (a) Net Income of the
Consolidated Group for such period, in each case, excluding (i) any
non-recurring or extraordinary gains and losses for such period (including gains
and losses on Dispositions not made in the ordinary course of business),
(ii) any income or gain and any loss or expense in each case resulting from
early extinguishment of Indebtedness, and (iii) any income or gain or any
expense or loss resulting from a Swap Contract (including by virtue of a
termination thereof), plus (b) an amount which, in the determination of Net
Income for such period pursuant to clause (a) above, has been deducted for or in
connection with (i) Interest Expense (including amortization of deferred
financing costs, to the extent included in the determination of Interest Expense
per GAAP), (ii) income taxes, (iii) depreciation and amortization, (iv) amounts
deducted as a result of the application of FAS 141, (v) non-cash losses and
expenses, and (vi) adjustments as a result of the straight lining of rents, all
as determined in accordance with GAAP, plus (c) without duplication of amounts
included in clauses (a) and (b) above with respect to Unconsolidated Affiliates,
the amounts described in clauses (a) and (b) above of each Unconsolidated
Affiliate of the Consolidated Group multiplied by the respective Unconsolidated
Affiliate Interest of each member of the Consolidated Group in such
Unconsolidated Affiliate, minus (d) all cash payments made during such period on
account of non-cash losses and expenses added to EBITDA pursuant to
clause (b)(v) above in a previous period.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.06(b)(iii)).

“Eligible Unencumbered Property” means, as of any date, each Property that meets
the following criteria:

(a)such property is primarily an industrial, light manufacturing, mixed or flex
property;

(b)such Property is located within the United States;

(c)such Property is Wholly-Owned by Borrower or a Wholly-Owned Subsidiary that
is a Subsidiary Guarantor (unless the Subsidiary Guarantors are released
pursuant to Section 5.02) in fee simple or leased pursuant to an Acceptable
Ground Lease;

(d)such Property is not encumbered by or subject to any Lien (other than
Permitted Liens), springing or contingent Lien, or Negative Pledge;

(e)if such Property is owned by a Subsidiary, then such Subsidiary may not
incur, Guarantee, or otherwise be liable for any Indebtedness (other than
Indebtedness that is pari passu with the Obligations);

(f)except for restrictions set forth herein in the Tax Matters Agreement, and
any future tax sharing agreement containing substantially the same restrictions
as are set forth in the Tax Matters Agreement, Borrower or the applicable
Subsidiary that owns such Property has the right to (i) Dispose of such
Property, and (ii) create a Lien on such Property as security for

9

 

--------------------------------------------------------------------------------

 

Indebtedness of Borrower or such Subsidiary without the need to obtain any
unfettered or entirely discretionary consent or approval by any Person;

(g)such Property is not unimproved land or property under development; and

(h)such Property is substantially free of all structural defects or major
architectural deficiencies, title defects, material environmental conditions
which are not being mitigated in accordance with applicable Law or present a
material risk of economic impairment or liability beyond customary levels of
environmental impact typically encountered with improved real property used for
industrial or light manufacturing purposes, or other adverse matters that would
materially impair the value of such Property.

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time threatened in writing, instituted, or completed pursuant to any
applicable Environmental Law against any member of the Consolidated Group or
against or with respect to any Property or any condition, use, or activity on
any Property (including any such action against Administrative Agent or any
Lender), and any claim at any time threatened in writing or made by any Person
against any member of the Consolidated Group or against or with respect to any
Property or any condition, use, or activity on any Property (including any such
claim against Administrative Agent or any Lender), relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from or in
any way arising in connection with any Hazardous Material or any Environmental
Law.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to Hazardous Materials.

“Environmental Liability” means, with respect to any member of the Consolidated
Group, any liability (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities) of such member of
the Consolidated Group resulting from (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed by or imposed on any member of the
Consolidated Group with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

10

 

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal (within the meaning of Section 4203
and 4205 of ERISA) by any Loan Party or any ERISA Affiliate from a Multiemployer
Plan if any Loan Party has any potential liability therefor or receipt of
notification that a Multiemployer Plan is in reorganization pursuant to
Section 4241 of ERISA; (d) the filing of a notice of intent to terminate a
Pension Plan or Multiemployer Plan or the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan or Multiemployer Plan; (f) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (g) the determination that any Pension
Plan or Multiemployer Plan is considered an at-risk plan or a plan in endangered
or critical status within the meaning of Sections 430, 431 and 432 of the Code
or Sections 303, 304 and 305 of ERISA, as applicable; or (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).

“Eurodollar Rate” means:

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by Administrative Agent, as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by Administrative Agent.

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 10.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured

11

 

--------------------------------------------------------------------------------

 

by net income (however denominated), franchise Taxes, and branch profits Taxes,
in each case, (i) imposed as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by Borrower under Section 3.06(b)) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or 3.01(c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Extended Revolving Maturity Date” means June 11, 2019.

“Facility” means either the Revolving Credit Facility or the Term Facility, as
context may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of one one-hundredth of one percent
(1/100 of 1%)) charged to Bank of America on such day on such transactions as
determined by Administrative Agent.

“Fee Letters” means the BAML Fee Letter and the Citi Fee Letter.

“Fitch” means Fitch, Inc. and any successor thereto.

“Fixed Charges” means, for the Consolidated Group, on a consolidated basis, for
any period, the sum (without duplication) of (a) Interest Expense required to be
paid in cash during such period, plus (b) scheduled principal payments on
account of Indebtedness of the Consolidated Group (excluding any balloon
payments on any Indebtedness, but only to the extent that the amount of such
balloon payment is greater than the scheduled principal payment immediately
preceding such balloon payment), plus (c) Restricted Payments paid in cash
(other than to a member of the Consolidated Group) with respect to preferred
Equity Interests of any member of the Consolidated Group, plus (d) the amounts
described in clauses (a) and (b) above of each Unconsolidated Affiliate of the
Consolidated Group multiplied by the respective Unconsolidated Affiliate
Interest of each member of the Consolidated Group in such Unconsolidated
Affiliate, all for such period.

12

 

--------------------------------------------------------------------------------

 

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to Swing Line Lender, such Defaulting Lender’s Applicable Percentage of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds from Operations” means, for any Person for any period, the sum of (a) Net
Income plus (b) depreciation and amortization expense determined in accordance
with GAAP excluding amortization expense attributable to capitalized debt costs;
provided that there shall not be included in such calculation (i) any proceeds
of any insurance policy other than rental or business interruption insurance
received by such Person, (ii) any gain or loss which is classified as
“extraordinary” in accordance with GAAP, (iii) any capital gains and taxes on
capital gains, (iv) income (or loss) associated with third-party ownership of
non-controlling Equity Interests, and (v) gains or losses on the sale of
discontinued operations.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such

13

 

--------------------------------------------------------------------------------

 

Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 4.01.

“Guaranties” means the Subsidiary Guaranty and the Guaranty given by Parent
pursuant to Article IV of this Agreement, and “Guaranty” means any one of the
Guaranties.

“Guarantors” means, collectively, (a) Parent, (b) the Subsidiary Guarantors and
(c) with respect to the payment and performance by each Specified Loan Party of
its obligations under its Guaranty with respect to all Swap Obligations,
Borrower; and “Guarantor” means any one of the Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Law.

“Immaterial Subsidiaries” means one (1) or more Subsidiaries of Parent (other
than any Subsidiary Guarantor) whose assets that are used in the calculation of
Total Asset Value do not exceed (a) two percent (2%) of Total Asset Value for
any one (1) Subsidiary or (b) five percent (5%) of Total Asset Value in the
aggregate for all such Subsidiaries, and “Immaterial Subsidiary” means any one
of the Immaterial Subsidiaries.

“Increase Effective Date” has the meaning specified in Section 2.15(d).

“Indebtedness” means, for any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments to the extent such instruments
or agreements support financial, rather than performance, obligations;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable that are not past due for more
than ninety (90) days, unless such obligations are being contested in good
faith);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

14

 

--------------------------------------------------------------------------------

 

(f)capital leases and Synthetic Lease Obligations;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be determined in accordance with GAAP.  The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 12.04(b).

“Information” has the meaning specified in Section 12.07.

“Initial Revolving Maturity Date” means June 11, 2018.

“Interest Expense” means, for the Consolidated Group, on a consolidated basis,
for any period, without duplication, total interest expense determined in
accordance with GAAP (including for the avoidance of doubt capitalized interest
and interest expense attributable to the Consolidated Group’s ownership
interests in Unconsolidated Affiliates) for such period.

“Interest Payment Date” means: (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the first
(1st) Business Day of each calendar month and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3), or
six (6) months, or, subject to availability, fourteen (14) days thereafter, as
selected by Borrower in its Committed Loan Notice; provided that:

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b)any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding

15

 

--------------------------------------------------------------------------------

 

day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and

(c)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by L/C Issuer and Borrower (or any Subsidiary) or in favor of L/C Issuer
and relating to such Letter of Credit.

“Investment Grade Rating” means a Debt Rating of at least BBB-, Baa3 or BBB- by
at least two (2) of S&P, Moody’s and Fitch, respectively.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

16

 

--------------------------------------------------------------------------------

 

“L/C Obligations” means, as at any date, the aggregate amount available to be
drawn under all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by L/C Issuer.

“Letter of Credit Expiration Date” means the day that is one (1) year after the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means, on any date, an amount equal to the greater
of (a) $20,000,000 and (b) ten percent (10%) of the Revolving Credit Facility on
such date.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

“Leverage Ratio” means, as of any date, the ratio of (a) Total Indebtedness to
(b) Total Asset Value.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to any Property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement, the Subsidiary Guaranty, and the
Fee Letters.

17

 

--------------------------------------------------------------------------------

 

“Loan Parties” means, collectively, Borrower, Parent, and each Subsidiary that
owns an Unencumbered Property, and “Loan Party” means any one of the Loan
Parties.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of Parent and its
Subsidiaries, taken as a whole; (b) a material adverse effect on the rights and
remedies of Administrative Agent or any Lender under any Loan Documents, or of
the ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, (i) if
the Initial Revolving Maturity Date is not extended to the Extended Revolving
Maturity Date pursuant to Section 2.14, then the Initial Revolving Maturity
Date, and (ii) if the Initial Revolving Maturity Date is extended to the
Extended Revolving Maturity Date pursuant to Section 2.14, then the Extended
Revolving Maturity Date, and (b) with respect to the Term Facility, June 11,
2019; provided, however, that in each case, if such date is not a Business Day,
then the Maturity Date shall be the next preceding Business Day.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred percent (100%) of the Fronting Exposure of L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
and (b) otherwise, an amount equal to one hundred and five percent (105%) of the
Outstanding Amount of all L/C Obligations.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien on any
assets of a Person; provided, however, that an agreement that establishes a
maximum ratio of unsecured debt to unencumbered assets, or of secured debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a “Negative Pledge” for purposes of this Agreement.

18

 

--------------------------------------------------------------------------------

 

“Net Income” means the net income (or loss) of the Consolidated Group for any
period; provided, however, that Net Income shall exclude (a) extraordinary gains
and extraordinary losses for such period, (b) the net income of any Subsidiary
of Parent during such period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its organization documents or any
agreement, instrument or law applicable to such Subsidiary during such period,
except that Parent’s equity in any net loss of any such Subsidiary for such
period shall be included in determining Net Income, and (c) any income (or loss)
for such period of any Person if such Person is not a Subsidiary of Parent,
except that Parent’s equity in the net income of any such Person for such period
shall be included in Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to Parent or a Subsidiary thereof
as a Restricted Payment (and in the case of a Restricted Payment to a Subsidiary
of Parent, such Subsidiary is not precluded from further distributing such
amount to Parent as described in clause (b) of this proviso).

“Net Operating Income” means, for any Property for any period, an amount equal
to (a) the aggregate gross revenues from the operations of such Property during
such period from tenants that were in occupancy and paying rent during such
period, minus (b) the sum of (i) all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
accruals for real estate taxes and insurance, but excluding debt service
charges, income taxes, depreciation, amortization, capital expenditures and
expenses and other non-cash expenses), and (ii) an amount equal to the greater
of (x) two and one-half percent (2.50%) of rents and (y) actual management fees
paid in cash, which expenses and accruals shall be calculated in accordance with
GAAP.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.01 and (b) has been
approved by Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which recourse of the applicable holder of such Indebtedness for non-payment is
limited to such holder’s Liens on a particular asset or group of assets (other
than for Customary Recourse Exceptions).

“Note” means a Revolving Credit Note or a Term Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that all references to
“Obligations” in the Guaranties, and any other Guarantees, security agreement,
or pledge agreements delivered to Administrative Agent to Guarantee, or create
or evidence Liens securing, the Obligations shall, in addition to the foregoing,
include all present and future indebtedness, liabilities, and obligations now or
hereafter arising from, by virtue of, or pursuant to any Swap Contract that
relates solely to the Obligations owed to any Person who was Administrative
Agent, a Lender or an Affiliate of Administrative Agent or a Lender at the time
such Swap Contract was entered into, excluding in each case Excluded Swap
Obligations (as defined in the Subsidiary Guaranty).

19

 

--------------------------------------------------------------------------------

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the introductory
paragraph.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Revolving Credit Loans, Term
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Credit Loans, Term Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by Borrower of Unreimbursed Amounts.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Participant” has the meaning specified in Section 12.06(d).

“Participant Register” has the meaning specified in Section 12.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

20

 

--------------------------------------------------------------------------------

 

“Pension Plan” means any employee pension benefit plan as defined in
Section 3(2) of ERISA (including a Multiple Employer Plan but not a
Multiemployer Plan) that is maintained or is contributed to by any Loan Party
and any ERISA Affiliate and is either covered by Title IV of ERISA or is subject
to the minimum funding standards under Section 412 of the Code.

“Permitted Liens” means Liens permitted by Section 9.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), other than a Multiemployer Plan, maintained
for employees of any Loan Party or any ERISA Affiliate or any such Plan to which
any Loan Party or any ERISA Affiliate is required to contribute on behalf of any
of its employees.

“Plan Assets” means the assets of an “employee benefit plan,” as defined in
Section 3(3) of ERISA that is covered by Title I of ERISA or any “plan” defined
in Section 4975(e) of the Code, as described in the Plan Assets Regulation.

“Plan Assets Regulation” means 29 C.F.R. Section 2510.3-101, et seq., as
modified by Section 3(42) of ERISA.

“Platform” has the meaning specified in Section 8.02.

“Properties” means real estate properties owned by any member of the
Consolidated Group, and “Property” means any one of the Properties.

“Public Lender” has the meaning specified in Section 8.02.

“Recipient” means Administrative Agent, any Lender, L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder.

“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt; provided that Indebtedness of a single-purpose entity which
is secured by substantially all of the assets of such single-purpose entity but
for which there is no recourse to another member of the Consolidated Group
(other than with respect to Customary Recourse Exceptions) shall not be
considered Recourse Debt even if such Indebtedness is fully recourse to such
single-purpose entity and unsecured Guarantees with respect to Customary
Recourse Exceptions provided by a member of the Consolidated Group of mortgage
loans to Subsidiaries or Unconsolidated Affiliates shall not be Recourse Debt as
long as no demand for payment or performance thereof has been made.

“Register” has the meaning specified in Section 12.06(c).

“REIT” means any Person that qualifies as a “real estate investment trust” under
Sections 856 through 860 of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

21

 

--------------------------------------------------------------------------------

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans or Term Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time; provided that, the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is Swing
Line Lender or L/C Issuer, as the case may be, in making such determination.

“Required Revolving Lenders” means, at any time, Revolving Credit Lenders having
aggregate Revolving Credit Exposures representing more than fifty percent (50%)
of the total Revolving Credit Exposures of all Revolving Credit Lenders.  The
Revolving Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Revolving Lenders at any time; provided that the amount of
any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is Swing
Line Lender or L/C Issuer, as the case may be, in making such determination.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than fifty percent (50%) of the Term Facility on such date.  The
portion of the Term Facility held by any Defaulting Lender shall be disregarded
in determining Required Term Lenders at any time.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 6.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to Administrative Agent.  Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to Borrower pursuant to
Section 2.01(b), (b) purchase participations in

22

 

--------------------------------------------------------------------------------

 

L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender, the sum of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of (a) the
unused portion of the Revolving Credit Facility at such time and (b) the Total
Revolving Credit Outstandings at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means (a) at any time prior to the last day of the
Availability Period in respect of the Revolving Credit Facility, any Lender that
has a Revolving Credit Commitment at such time and (b) at any time thereafter,
any Lender that holds Revolving Credit Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-1.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Debt” means, for any Person as of any date, Indebtedness of such Person
that is secured by a Lien.

“Significant Acquisition” means the acquisition of one or more Properties or
portfolios of Properties or operating businesses (a) in a single transaction for
a purchase price of not less than ten percent (10%) of Total Asset Value as of
the last day of the then most-recently ended Calculation Period, or (b) in two
(2) transactions closed within a thirty (30) consecutive day period for an
aggregate purchase price of not less than ten percent (10%) of Total Asset Value
as of the last day of the most-recently ended Calculation Period.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is

23

 

--------------------------------------------------------------------------------

 

able to pay its debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 8.13).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Subsidiary Guarantors” means, as of any date, all Subsidiaries of Borrower that
have executed the Subsidiary Guaranty (or an addendum thereto in the form
attached to the Subsidiary Guaranty), but excluding all Subsidiaries of Borrower
that have been released from the Subsidiary Guaranty, and “Subsidiary Guarantor”
means any one of the Subsidiary Guarantors.

“Subsidiary Guaranty” means the Amended and Restated Guaranty Agreement executed
by each Subsidiary Guarantor in favor of Administrative Agent, for the benefit
of the Lenders, in form and substance reasonably acceptable to Administrative
Agent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

24

 

--------------------------------------------------------------------------------

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approve by Administrative Agent), appropriately completed and signed by a
Responsible Officer of Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tangible Net Worth” means, for the Consolidated Group as of any date, (a) total
equity on a consolidated basis determined in accordance with GAAP, minus (b) all
intangible assets on a consolidated basis determined in accordance with GAAP
plus (c) all depreciation determined in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Matters Agreement” means that certain Tax Matters Agreement entered into as
of July 24, 2013, by and among Parent, Borrower and each limited partner of
Borrower named therein.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to Borrower pursuant to Section 2.01(a) in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term Facility” means (a) at any time prior to the last day of the Availability
Period in respect of such Facility, the aggregate amount of the Term Commitments
at such time and (b) at any time thereafter, the Outstanding Amount of the Term
Loans of all Term Lenders outstanding at such time.

25

 

--------------------------------------------------------------------------------

 

“Term Lender” means (a) at any time prior to the last day of the Availability
Period in respect of the Term Facility, any Lender that has a Term Commitment at
such time and (b) at any time thereafter, any Lender that holds Term Loans at
such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by Borrower in favor of a Term Lender
evidencing Term Loans made by such Term Lender, substantially in the form of
Exhibit C-2.

“Total Asset Value” means, for the Consolidated Group as of any date, the sum of
(without duplication) the following: (a) an amount equal to (i)(A) the aggregate
Net Operating Income from all Properties owned or leased (as ground lessee) by
the Consolidated Group for the then most recently ended Calculation Period,
minus Net Operating Income attributable to all Properties that were sold or
otherwise Disposed of during then most recently ended Calculation Period minus
(B) the Annual Capital Expenditure Adjustment with respect to such Properties,
divided by (ii) the Capitalization Rate; provided that in no event shall the
amounts calculated in this clause (a) for any Property be less than zero (0);
plus (b) in the case of any Property that is owned or leased (as ground lessee)
for more than one (1) full fiscal quarter but less than four (4) full fiscal
quarters, at Borrower’s election (which election shall be irrevocable) either
(x) an amount equal to (i)(A) the Net Operating Income from such Property for
the period from the first day of the first full fiscal quarter during which such
Property was owned and operated through the end of the last fiscal quarter in
the most recently ended Calculation Period, divided by the number of quarters in
such period and multiplied by four (4) minus (B) the Annual Capital Expenditure
Adjustment with respect to such Property, divided by (ii) the Capitalization
Rate, or (y) the aggregate undepreciated book value in accordance with GAAP of
such Property; provided that in no event shall the amounts calculated in this
clause (b) for any Property  be less than zero (0); plus (c) the aggregate
undepreciated book value in accordance with GAAP of all Properties owned or
leased (as ground lessee) by the Consolidated Group for less than one (1) full
fiscal quarter and all unimproved land holdings, mortgage or mezzanine loans,
notes receivable and/or construction in progress owned by the Consolidated
Group; plus (d) without duplication of the amounts included in clauses (a), (b),
and (c) above with respect to Unconsolidated Affiliates, the amounts described
in clauses (a), (b), and (c) above of each Unconsolidated Affiliate of the
Consolidated Group multiplied by the respective Unconsolidated Affiliate
Interest of each member of the Consolidated Group in such Unconsolidated
Affiliate; plus (e) all Unrestricted Cash.  All Properties owned or leased (as
ground lessee) by the Consolidated Group as of the date of the Original Credit
Agreement shall be deemed to be owned or leased (as ground lessee) for four (4)
fiscal quarters.

“Total Credit Exposure” means, as to any Lender at any time, the unused
outstanding Commitments and Total Outstandings of such Lender at such time.

“Total Indebtedness” means, as of any date, the sum of (a) all Indebtedness of
the Consolidated Group, on a consolidated basis, as of such date, plus
(b) without duplication of the amount included in clause (a) above with respect
to Unconsolidated Affiliates, the amount described in clause (a) above of each
Unconsolidated Affiliate of the Consolidated Group multiplied by the respective
Unconsolidated Affiliate Interest of each member of the Consolidated Group in
such Unconsolidated Affiliate.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Recourse Debt” means, as of any date, (a) all Recourse Debt of the
Consolidated Group as of such date, plus (b) without duplication of the amount
included in clause (a) above with respect to Unconsolidated Affiliates, all
Recourse Debt of each Unconsolidated Affiliate of the Consolidated Group

26

 

--------------------------------------------------------------------------------

 

multiplied by the respective Unconsolidated Affiliate Interest of each member of
the Consolidated Group in such Unconsolidated Affiliate.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Secured Debt” means, as of any date, the sum of (a) all Secured Debt of
the Consolidated Group as of such date, plus (b) without duplication of the
amount included in clause (a) above with respect to Unconsolidated Affiliates,
all Secured Debt of each Unconsolidated Affiliate of the Consolidated Group
multiplied by the respective Unconsolidated Affiliate Interest of each member of
the Consolidated Group in such Unconsolidated Affiliate.

“Total Unsecured Debt” means, as of any date, the sum of (a) all Unsecured Debt
of the Consolidated Group as of such date, plus (b) without duplication of the
amount included in clause (a) above with respect to Unconsolidated Affiliates,
all Unsecured Debt of each Unconsolidated Affiliate of the Consolidated Group
multiplied by the respective Unconsolidated Affiliate Interest of each member of
the Consolidated Group in such Unconsolidated Affiliate.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means, at any time, the Uniform Commercial Code as in effect in the
applicable jurisdiction at such time.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unconsolidated Affiliate” means an affiliate of Parent whose financial
statements are not required to be consolidated with the financial statements of
Parent in accordance with GAAP.

“Unconsolidated Affiliate Interest” means, with respect to any Unconsolidated
Affiliate at any time, the fraction expressed as a percentage, obtained by
dividing (a) the total book value in accordance with GAAP (but determined
without giving effect to any depreciation) of all Equity Interests in such
Unconsolidated Affiliate held by the members of the Consolidated Group at such
time by (b) the total book value in accordance with GAAP (but determined without
giving effect to any depreciation) of all outstanding Equity Interests in such
Unconsolidated Affiliate at such time.

“Unencumbered Asset Value” means, for the Consolidated Group as of any date, the
sum of (without duplication) the following: (a) an amount equal to (i)(A) the
aggregate Net Operating Income from all Unencumbered Properties owned or leased
(as ground lessee) for the then most recently ended Calculation Period, minus
(B) the aggregate Annual Capital Expenditure Adjustment with respect to such
Unencumbered Properties, divided by (ii) the Capitalization Rate; provided that
in no event shall the amounts calculated in this clause (a) for any Unencumbered
Property be less than zero (0); plus (b) in the case of any Unencumbered
Property that is owned or leased (as ground lessee) for more than one (1) full
but less than four (4) full fiscal quarters, at Borrower’s election (which
election shall be irrevocable) either (x) an amount equal to (i)(A) the Net
Operating Income from such Unencumbered Property for the period the first day of
the first full fiscal quarter during which such Unencumbered Property was owned
and operated through the end of the last fiscal quarter in the most recently
ended Calculation Period, divided by the number of quarters in such period and
multiplied by four (4) minus (B) the Annual Capital Expenditure Adjustment with
respect to such Unencumbered Property, divided by (ii) the Capitalization

27

 

--------------------------------------------------------------------------------

 

Rate, or (y) the aggregate undepreciated book value in accordance with GAAP of
such Unencumbered Property; provided that in no event shall the amounts
calculated in this clause (b) for any Property be less than zero (0); plus (c)
the aggregate undepreciated book value in accordance with GAAP of all
Unencumbered Properties owned or leased (as ground lessee) by the Consolidated
Group for less than one (1) full fiscal quarter; plus (d) without duplication of
the amounts included in clauses (a), (b), and (c) above with respect to
Unconsolidated Affiliates, the amounts described in clauses (a), (b), and (c)
above of each Unconsolidated Affiliate of the Consolidated Group multiplied by
the respective Unconsolidated Affiliate Interest of each member of the
Consolidated Group in such Unconsolidated Affiliate; provided that the amount
attributable to any single Unencumbered Property shall be limited to twenty
percent (20%) of Unencumbered Asset Value.  All properties owned or leased (as
ground lessee) by the Consolidated Group as of the date of the Original Credit
Agreement shall be deemed to be owned or leased (as ground lessee) for four (4)
fiscal quarters.

“Unencumbered Interest Coverage Ratio” means, as of any date, the ratio of
(a) Unencumbered NOI to (b) Unsecured Interest Expense

“Unencumbered NOI” means Net Operating Income from all Unencumbered Properties
for the most recently ended Calculation Period.

“Unencumbered Properties” means, as of any date, each Eligible Property
identified by Borrower in the most-recent Unencumbered Property Report delivered
to Administrative Agent, and “Unencumbered Property” means any one of the
Unencumbered Properties.

“Unencumbered Property Report” means a report in substantially the form of
Exhibit F (or such other form reasonably approved by Administrative Agent)
certified by a Responsible Officer of Parent, for itself and on behalf of
Borrower.

“United States” and “U.S.” mean the United States of America.

“Unmatured Surviving Obligation” means, at any time, any Obligation that is not
due and payable (and for which no claim with respect thereto has been asserted
or demanded) at such time and by the terms of the applicable Loan Document
survives the termination of such Loan Document.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means, as of any date, an amount equal to all cash and cash
equivalents of the Consolidated Group that are not subject to a Lien (other than
customary Liens in favor of any depositary bank where such cash is maintained)
or Negative Pledge (other than under the Loan Documents or pursuant to a
customary account agreement with the applicable depositary bank).

“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt.  For purposes hereof, Unsecured Debt of a Person shall include
Indebtedness of such Person that is secured solely by Liens on Equity Interests
issued by such Person or any Affiliate of such Person.  

“Unsecured Interest Expense” means, as of any date of determination, the greater
of (a) Interest Expense on the Total Unsecured Indebtedness for the most
recently ended Calculation Period, and (b) the annual amount of interest
payments on the Total Unsecured Indebtedness as of such date of determination
based on an interest rate equal to six percent (6.00%) per annum.

28

 

--------------------------------------------------------------------------------

 

“Unused Rate” means the following percentages per annum based upon the Daily
Usage of the Aggregate Commitments as set forth below:

Daily Usage

Unused Rate

≤50%

0.30%

>50%

0.20%

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
directly or indirectly by, or one hundred percent (100%) of such Property is
leased pursuant to an Acceptable Ground Lease directly or indirectly by, such
Person.

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled by such
Person.

1.02Other Interpretive Provisions

.  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

29

 

--------------------------------------------------------------------------------

 

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, subject to Section 1.03(b),
applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.  Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Consolidated Group shall be deemed to be carried at one
hundred percent (100%) of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Parent or Required Lenders shall so request, Administrative
Agent, the Lenders, Parent and Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of Parent, Borrower and Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) concurrently with the delivery of financial statements under
Section 8.01(a) or Section 8.01(b), Borrower shall provide to Administrative
Agent and the Lenders financial statements and other documents setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

1.04Rounding

.  Any financial ratios required to be maintained by Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05Times of Day; Rates

.  Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as
applicable).  Administrative Agent does not warrant, nor accept responsibility,
nor shall Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.

1.06Letter of Credit Amounts

.  Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

30

 

--------------------------------------------------------------------------------

 

Article II.
The Commitments and Credit Extensions

2.01The Loans.

(a)The Term Borrowing.  Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to Borrower, on any
Business Day during the Availability Period in respect of the Term Facility, in
an amount not to exceed such Term Lender’s Applicable Percentage of the Term
Facility.  The Term Borrowing shall consist of Term Loans made simultaneously by
the Term Lenders in accordance with their respective Applicable Percentage of
the Term Facility.  Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed.  Term Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to Borrower from time to time, on any
Business Day during the Availability Period in respect of the Revolving Credit
Facility, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof,
Borrower may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b).  Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.

2.02Borrowings, Conversions and Continuations of Loans.

(a)Each Revolving Credit Borrowing, each Term Borrowing, each conversion of
Revolving Credit Loans or Term Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon Borrower’s irrevocable
notice to Administrative Agent, which may be given by (x) telephone or (y) a
Committed Loan Notice, provided that any telephonic notice must be confirmed
immediately by delivery to Administrative Agent of a Committed Loan
Notice.  Each such notice must be received by Administrative Agent not later
than (i) 11:00 a.m. three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) 3:00 p.m. one
(1) Business Day prior to the requested date of any Borrowing of Base Rate
Loans; provided, however, that if Borrower wishes to request Eurodollar Rate
Loans having an Interest Period other than one (1), two (2), three (3) or six
(6) months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by Administrative Agent not later than 11:00
a.m. four (4) Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them.  Not later than 11:00 a.m., three
(3) Business Days before the requested date of such Borrowing, conversion or
continuation, Administrative Agent shall notify Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.  Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a minimum principal amount of $5,000,000.  

31

 

--------------------------------------------------------------------------------

 

Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or
conversion to Base Rate Loans shall be in a minimum principal amount of
$500,000.  Each Committed Loan Notice shall specify (i) whether Borrower is
requesting a Revolving Credit Borrowing, a Term Borrowing, a conversion of
Revolving Credit Loans or Term Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Revolving Credit
Loans or Term Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto.  If Borrower fails to specify a Type
of Loan in a Committed Loan Notice or if Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Revolving Credit
Loans or Term Loans shall be made as, or converted to, Base Rate Loans.  Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

(b)Following receipt of a Committed Loan Notice, Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Revolving Credit Loans or Term Loans, and
if no timely notice of a conversion or continuation is provided by Borrower,
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection.  In the
case of a Revolving Credit Borrowing or a Term Borrowing, each Appropriate
Lender shall make the amount of its Loan available to Administrative Agent in
immediately available funds at Administrative Agent’s Office not later than 1:00
p.m. on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 6.02 (and, if such Borrowing is the initial Credit Extension,
Section 6.01), Administrative Agent shall make all funds so received available
to Borrower in like funds as received by Administrative Agent either by
(i) crediting the account of Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to)
Administrative Agent by Borrower; provided, however, that if, on the date the
Committed Loan Notice with respect to a Revolving Credit Borrowing is given by
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to Borrower as
provided above.

(c)A Eurodollar Rate Loan may be continued or converted only on the last day of
an Interest Period for such Eurodollar Rate Loan unless Borrower makes all
payments required pursuant to Section 3.05 resulting therefrom.  During the
existence of a Default, no Loans may be requested as, converted to or continued
as Eurodollar Rate Loans (other than Eurodollar Rate Loans with Interest Periods
of one (1) month) without the consent of Required Lenders.

(d)Administrative Agent shall promptly notify Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)After giving effect to (i) all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same Type
and (ii) all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the

32

 

--------------------------------------------------------------------------------

 

other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than eight (8) Interest Periods in effect with respect to the
Revolving Credit Facility and the Term Facility.

2.03Letters of Credit.

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) L/C Issuer agrees,
in reliance upon the agreements of the Revolving Credit Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the date that is thirty (30) days prior to the
Maturity Date then in effect with respect to the Revolving Credit Facility, to
issue Letters of Credit for the account of Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii)L/C Issuer shall not issue any Letter of Credit, if:

(A)subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless Required Revolving Lenders have approved such expiry
date; or

(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all Revolving Credit Lenders have
approved such expiry date.

(iii)L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain L/C Issuer from issuing the
Letter of Credit, or any Law applicable to L/C Issuer or any request or

33

 

--------------------------------------------------------------------------------

 

directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over L/C Issuer shall prohibit, or request that L/C
Issuer refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which L/C Issuer in good faith
deems material to it;

(B)the issuance of the Letter of Credit would violate one or more policies of
L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by Administrative Agent and L/C Issuer, the Letter
of Credit is in an initial stated amount less than $200,000;

(D)the Letter of Credit is to be denominated in a currency other than Dollars;
or

(E)any Revolving Credit Lender is at that time a Defaulting Lender, unless L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to L/C Issuer (in its sole discretion) with Borrower or such
Revolving Credit Lender to eliminate L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.17(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which L/C
Issuer has Fronting Exposure, as it may elect in its sole discretion.

(iv)L/C Issuer shall not amend any Letter of Credit if L/C Issuer would not be
permitted at such time to issue the Letter of Credit in its amended form under
the terms hereof.

(v)L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi)L/C Issuer shall act on behalf of the Revolving Credit Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and L/C Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Article XI with respect to any acts taken or omissions
suffered by L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article XI
included L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to L/C Issuer (with a copy to Administrative

34

 

--------------------------------------------------------------------------------

 

Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of Parent, on behalf of Borrower.  Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by L/C
Issuer, by personal delivery or by any other means acceptable to L/C
Issuer.  Such Letter of Credit Application must be received by L/C Issuer and
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
(or such later date and time as Administrative Agent and L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as L/C Issuer may reasonably require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as L/C Issuer may reasonably
require.  Additionally, Borrower shall furnish to L/C Issuer and Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as L/C Issuer
or Administrative Agent may reasonably require.

(ii)Promptly after receipt of any Letter of Credit Application, L/C Issuer will
confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Letter of Credit Application
from Borrower and, if not, L/C Issuer will provide Administrative Agent with a
copy thereof.  Unless L/C Issuer has received written notice from any Revolving
Credit Lender, Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article VI shall not
then be satisfied, then, subject to the terms and conditions hereof, L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of
Borrower or the applicable Subsidiary or enter into the applicable amendment, as
the case may be, in each case in accordance with L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

(iii)If Borrower so requests in any applicable Letter of Credit Application,
then, subject to the terms and conditions set forth herein, L/C Issuer agrees to
issue Letters of Credit that have automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit L/C Issuer to prevent any such extension at least once in
each twelve (12)- month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve (12)- month
period to be agreed upon at the time such Letter of Credit is

35

 

--------------------------------------------------------------------------------

 

issued.  Unless otherwise directed by L/C Issuer, Borrower shall not be required
to make a specific request to L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) L/C Issuer to permit
the extension of such Letter of Credit at any time to an expiry date not later
than the Letter of Credit Expiration Date; provided, however, that L/C Issuer
shall not permit any such extension if (A) L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section (a)2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from Administrative Agent that Required Revolving
Lenders have elected not to permit such extension or (2) from Administrative
Agent, any Revolving Credit Lender or Borrower that one or more of the
applicable conditions specified in Section 6.02 is not then satisfied, and in
each such case directing L/C Issuer not to permit such extension.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, L/C Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such Letter of Credit or amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, L/C Issuer shall notify Borrower and
Administrative Agent thereof (such notice, the “Drawing Notice”).  Not later
than the date that is the later (each such date, a “Reimbursement Date”) of
(A) 11:00 a.m. on the first (1st) Business Day following the date of the
delivery by L/C Issuer of the Drawing Notice and (B) 11:00 a.m. on the date of
any payment by L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), Borrower shall reimburse L/C Issuer through Administrative Agent in an
amount equal to the amount of such drawing; provided that if Borrower has not
made such reimbursement payment, then Administrative Agent shall promptly notify
each Revolving Credit Lender of the Reimbursement Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof.  In
such event, Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 6.02 (other than (x) the delivery of a Committed
Loan Notice and (y) the existence of a Default (other than a Default under
Section 10.01(f)) that is not an Event of Default).  Any notice given by L/C
Issuer or Administrative Agent pursuant to this Section 2.03(c)(i) may be given
by telephone if immediately confirmed in writing; provided that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

(ii)Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of L/C Issuer at
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the

36

 

--------------------------------------------------------------------------------

 

Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to Borrower in such
amount.  Administrative Agent shall remit the funds so received to L/C Issuer.

(iii)If the Honor Date for any drawing on any Letter of Credit is prior to the
Reimbursement Date for such Letter of Credit, then Borrower shall pay L/C Issuer
interest on the amount of such drawing from the Honor Date to the Reimbursement
Date at a rate per annum equal to the rate then applicable to Base Rate
Loans.  With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans for any reason, Borrower shall
be deemed to have incurred from L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Revolving Credit Lender’s payment to
Administrative Agent for the account of L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Credit Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv)Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of L/C Issuer.

(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against L/C Issuer, Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 6.02 (other than (x) the delivery of a Committed
Loan Notice and (y) the existence of a Default (other than a Default under
Section 10.01(f)) that is not an Event of Default).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of Borrower to
reimburse L/C Issuer for the amount of any payment made by L/C Issuer under any
Letter of Credit, together with interest as provided herein.

(vi)If any Revolving Credit Lender fails to make available to Administrative
Agent for the account of L/C Issuer any amount required to be paid by such
Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, L/C Issuer shall be entitled to
recover from such Revolving Credit Lender (acting through Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to L/C Issuer at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by L/C Issuer in accordance with banking industry

37

 

--------------------------------------------------------------------------------

 

rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by L/C Issuer in connection with the foregoing.  If
such Revolving Credit Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Credit Lender’s
Revolving Credit Loan included in the relevant Revolving Credit Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of L/C Issuer submitted to any Revolving Credit Lender (through
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d)Repayment of Participations.

(i)At any time after L/C Issuer has made a payment under any Letter of Credit
and has received from any Revolving Credit Lender such Revolving Credit Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
Administrative Agent receives for the account of L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by Administrative Agent), Administrative Agent will distribute to such
Revolving Credit Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by Administrative Agent.

(ii)If any payment received by Administrative Agent for the account of L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 12.05 (including pursuant to any
settlement entered into by L/C Issuer in its discretion), each Revolving Credit
Lender shall pay to Administrative Agent for the account of L/C Issuer its
Applicable Revolving Credit Percentage thereof on demand of Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Credit Lender, at a rate per annum equal to
the greater of the Federal Funds Rate from time to time in effect and a rate
determined by L/C Issuer in accordance with banking industry rules on interbank
compensation.  The obligations of the Revolving Credit Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e)Obligations Absolute.  The obligation of Borrower to reimburse L/C Issuer for
each drawing under each Letter of Credit and to repay each L/C Borrowing shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary thereof may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or

38

 

--------------------------------------------------------------------------------

 

any statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;

(iv)waiver by L/C Issuer of any requirement that exists for L/C Issuer’s
protection and not the protection of Borrower or any waiver by L/C Issuer which
does not in fact materially prejudice Borrower;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)any payment by L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by L/C Issuer under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any Subsidiary
thereof.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify L/C Issuer.  Borrower shall be conclusively deemed to have
waived any such claim against L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Revolving Credit Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of L/C Issuer,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of L/C Issuer shall be liable to any
Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement.  None of L/C Issuer, Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through

39

 

--------------------------------------------------------------------------------

 

(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, Borrower may have a claim against L/C Issuer, and
L/C Issuer may be liable to Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which Borrower proves were caused by L/C Issuer’s willful misconduct or
gross negligence or L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  L/C Issuer may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g)Applicability of ISP and UCP; Limitation of Liability.  Unless otherwise
expressly agreed by L/C Issuer and Borrower when a Letter of Credit is issued,
the rules of the ISP shall apply to each Letter of Credit.  Notwithstanding the
foregoing, L/C Issuer shall not be responsible to Borrower for, and L/C Issuer’s
rights and remedies against Borrower shall not be impaired by, any action or
inaction of L/C Issuer required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where L/C Issuer or
the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h)Letter of Credit Fees.  Borrower shall pay to Administrative Agent for the
account of each Revolving Credit Lender in accordance, subject to Section 2.17,
with its Applicable Revolving Credit Percentage a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Margin
for Letters of Credit times the daily amount available to be drawn under such
Letter of Credit.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(i) due and payable on the first (1st) Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Maturity Date with respect to the
Revolving Credit Facility, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Margin during any quarter, the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.  Notwithstanding anything to
the contrary contained herein, upon the request of Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  Borrower shall pay directly to L/C Issuer for its own account a
fronting fee with respect to each issued and outstanding Letter of Credit, at
the rate per annum specified in the BAML Fee Letter, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the first (1st) Business

40

 

--------------------------------------------------------------------------------

 

Day after the end of each March, June, September and December in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Maturity Date with respect to the Revolving
Credit Facility, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, Borrower shall pay directly to L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of Subsidiaries inures to the benefit of Borrower, and that
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04Swing Line Loans.

(a)The Swing Line.  Subject to the terms and conditions set forth herein, Swing
Line Lender, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.04, shall make loans (each such loan, a
“Swing Line Loan”) to Borrower from time to time on any Business Day during the
Availability Period in respect of the Revolving Credit Facility in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Revolving Credit Percentage of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Revolving Credit Lender acting
as Swing Line Lender, may exceed the amount of such Revolving Credit Lender’s
Revolving Credit Commitment; provided, however, that (x) after giving effect to
any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, and (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Revolving Credit Lender at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans at such time shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment, (y) Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting
Exposure.  Within the foregoing limits, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Swing Line Lender a risk participation
in such Swing Line Loan in an amount equal to the product of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage times the amount of such
Swing Line Loan.

41

 

--------------------------------------------------------------------------------

 

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to Swing Line Lender and Administrative Agent,
which may be given by (A) telephone or (B) a Swing Line Loan Notice; provided
that any telephonic notice must be confirmed promptly by delivery to Swing Line
Lender and Administrative Agent of a Swing Line Loan Notice.  Each Swing Line
Loan Notice must be received by Swing Line Lender and Administrative Agent not
later than 1:00 p.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $500,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Promptly after receipt
by Swing Line Lender of any Swing Line Loan Notice, Swing Line Lender will
confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has also received such Swing Line Loan Notice and, if not,
Swing Line Lender will notify Administrative Agent (by telephone or in writing)
of the contents thereof.  Unless Swing Line Lender has received notice (by
telephone or in writing) from Administrative Agent (including at the request of
any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article VI is not then satisfied, then, subject to the
terms and conditions hereof, Swing Line Lender will, not later than 3:00 p.m. on
the borrowing date specified in such Swing Line Loan Notice, make the amount of
its Swing Line Loan available to Borrower.

(c)Refinancing of Swing Line Loans.

(i)Swing Line Lender at any time in its sole discretion may request, on behalf
of Borrower (which hereby irrevocably authorizes Swing Line Lender to so request
on its behalf), that each Revolving Credit Lender make a Base Rate Loan in an
amount equal to such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum specified therein
for the principal amount of Base Rate Loans, but subject to the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 6.02 (other than (x) the delivery of a Committed Loan Notice and (y) the
existence of a Default (other than a Default under Section 10.01(f)) that is not
an Event of Default).  Swing Line Lender shall furnish Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
Administrative Agent.  Each Revolving Credit Lender shall make an amount equal
to its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to Administrative Agent in immediately available
funds (and Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of Swing Line Lender at
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to Borrower in such amount.  Administrative Agent shall
remit the funds so received to Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by Swing Line Lender as set forth herein shall be
deemed to be a request by Swing Line Lender that each of the Revolving Credit
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to

42

 

--------------------------------------------------------------------------------

 

Administrative Agent for the account of Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii)If any Revolving Credit Lender fails to make available to Administrative
Agent for the account of Swing Line Lender any amount required to be paid by
such Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), Swing Line Lender
shall be entitled to recover from such Revolving Credit Lender (acting through
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to Swing Line Lender at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by Swing Line Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by Swing Line
Lender in connection with the foregoing.  If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be.  A certificate of Swing Line Lender
submitted to any Revolving Credit Lender (through Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against Swing Line
Lender, Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 6.02 (other than (x) the delivery of a Committed Loan Notice and (y) the
existence of a Default (other than a Default under Section 10.01(f)) that is not
an Event of Default).  No such funding of risk participations shall relieve or
otherwise impair the obligation of Borrower to repay Swing Line Loans, together
with interest as provided herein.

(d)Repayment of Participations.

(i)At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if Swing Line Lender receives any payment on
account of such Swing Line Loan, Swing Line Lender will distribute to such
Revolving Credit Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by Swing Line Lender.

(ii)If any payment received by Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by Swing Line Lender
under any of the circumstances described in Section 12.05 (including pursuant to
any settlement entered into by Swing Line Lender in its discretion), each
Revolving Credit Lender shall pay to Swing Line Lender its Applicable Revolving
Credit Percentage thereof on demand of Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate.  

43

 

--------------------------------------------------------------------------------

 

Administrative Agent will make such demand upon the request of Swing Line
Lender.  The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)Interest for Account of Swing Line Lender.  Swing Line Lender shall be
responsible for invoicing Borrower for interest on the Swing Line Loans.  Until
each Revolving Credit Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of any Swing Line Loan, interest in
respect of such Applicable Revolving Credit Percentage shall be solely for the
account of Swing Line Lender.

(f)Payments Directly to Swing Line Lender.  Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans directly to Swing Line
Lender.

2.05Prepayments.

(a)Borrower may, upon notice to Administrative Agent, at any time or from time
to time voluntarily prepay Revolving Credit Loans and Term Loans in whole or in
part without premium or penalty; provided that (i) such notice must be in a form
acceptable to Administrative Agent and be received by Administrative Agent not
later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a minimum
principal amount of $5,000,000; and (iii) any prepayment of Base Rate Loans
shall be in a minimum principal amount of $500,000 or, in each case, if less,
the entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans.  Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility) of such prepayment.  If such notice is given by Borrower,
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided,
however, that Borrower shall be entitled to make any such payment conditional on
the receipt of other financing or the proceeds of other transactions (if such
payment is made in connection with a refinancing or other payment in full of the
Loans) to the extent specified in such notice.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.17, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages in respect of
the relevant Facilities.

(b)Borrower may, upon notice to Swing Line Lender (with a copy to Administrative
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by Swing Line Lender and Administrative Agent not later than 1:00
p.m. on the date of the prepayment, and (ii) any such prepayment shall be in a
minimum principal amount of $100,000 or, if less, the entire principal amount of
Swing Line Loans then outstanding.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by Borrower, Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided, however, that Borrower
shall be entitled to make any such payment conditional on the receipt of other
financing or the proceeds of other transactions (if such prepayment is made in
connection with a refinancing or other payment in full of the Loans) to the
extent specified in such notice.

44

 

--------------------------------------------------------------------------------

 

(c)If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility at such time, then Borrower shall, within five (5)
Business Days, prepay the Revolving Credit Loans, the Swing Line Loans, and L/C
Borrowings and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Revolving Credit Loans and Swing Line Loans
the Total Revolving Credit Outstandings exceed the Revolving Credit Facility at
such time.

2.06Termination or Reduction of Commitments

.  

(a)Optional. Borrower may, upon notice to Administrative Agent, terminate the
Revolving Credit Facility, the Letter of Credit Sublimit or the Swing Line
Sublimit, or from time to time permanently reduce the Revolving Credit Facility,
the Letter of Credit Sublimit or the Swing Line Sublimit; provided that (a) any
such notice shall be received by Administrative Agent not later than 11:00 a.m.
three (3) Business Days prior to the date of termination or reduction, (b) any
such partial reduction shall be in a minimum aggregate amount of $10,000,000,
(c) Borrower shall not terminate or reduce (i) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(ii) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit.  

(b)Mandatory.  (i) The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the last day of the Availability Period in
respect of the Term Facility and (ii) if, after giving effect to any reduction
of the Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the amount of the Revolving Credit Facility, such Sublimit
shall be automatically reduced by the amount of such excess.

(c)Application of Commitment Reductions; Payment of Fees.  Administrative Agent
will promptly notify the Lenders of any termination or reduction of the Letter
of Credit Sublimit, Swing Line Sublimit or the Revolving Credit Commitments
under this Section 2.06.  Upon any reduction of the Revolving Credit Facility,
the Revolving Credit Commitment of each Revolving Credit Lender shall be reduced
by such Revolving Credit Lender’s Applicable Revolving Credit Percentage of such
reduction amount.  All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

(d)Effect on Fees.  Any termination or reduction of any Revolving Credit
Commitments under this Section 2.06 shall terminate or proportionately reduce
the fees in respect of the Revolving Credit Facility accruing after the
effective date of such termination or reduction including those under
Section 2.09.

2.07Repayment of Loans.

(a)Borrower shall repay to the Revolving Credit Lenders on the Maturity Date
with respect to the Revolving Credit Facility the aggregate principal amount of
all Revolving Credit Loans outstanding on such date.

45

 

--------------------------------------------------------------------------------

 

(b)Borrower shall repay to the Term Lenders on the Maturity Date with respect to
the Term Facility the aggregate principal amount of all Term Loans outstanding
on such date.

(c)Borrower shall repay each Swing Line Loan on the earlier to occur of (i) the
date five (5) Business Days after such Loan is made and (ii) the Maturity Date
with respect to the Revolving Credit Facility.

2.08Interest.

(a)Revolving Credit Facility.  Subject to the provisions of subsection (d)
below, (i) each Eurodollar Rate Loan under the Revolving Credit Facility shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Eurodollar Rate for such Interest Period
plus the Applicable Margin for the Revolving Credit Facility; and (ii) each Base
Rate Loan under the Revolving Credit Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin for the
Revolving Credit Facility.

(b)Term Facility.  Subject to the provisions of subsection (d) below, (i) each
Eurodollar Rate Loan under the Term Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Margin for the Term Facility; and (ii) each Base Rate Loan under the Term
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Margin for the Term Facility.

(c)Swing Line.  Subject to subsection (d) below, each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin for the Revolving Credit Facility.

(d)Default Interest.

(i)If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii)Upon the occurrence of an Event of Default pursuant to Section 10.01(f) or
10.01(g) and upon the request of Required Lenders if any other Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

46

 

--------------------------------------------------------------------------------

 

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(e)Payment.  Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09Fees

.  In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a)Unused Fee.  For each day during the term hereof that the Applicable Margin
is determined pursuant to clause (a) of the definition of Applicable Margin,
Borrower shall pay to Administrative Agent for the account of each Revolving
Credit Lender in accordance with its Applicable Revolving Credit Percentage, an
unused fee equal to the Unused Rate times the actual daily amount by which the
Revolving Credit Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17.  For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Revolving Commitments for purposes of determining the
unused fee.  The unused fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article VI is not met, and shall be due and payable quarterly in arrears on the
first (1st) Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The unused fee shall be
calculated quarterly in arrears, and if there is any change in the Unused Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Unused Rate separately for each period during such quarter that such
Applicable Margin was in effect.

(b)Facility Fee.  For each day during the term hereof that the Applicable Margin
is determined pursuant to clause (b) of the definition of Applicable Margin,
Borrower shall pay to Administrative Agent for the account of each Revolving
Credit Lender in accordance with its Applicable Revolving Credit Percentage, a
facility fee equal to the Facility Fee Rate for the Revolving Credit Facility
times the actual daily amount of the Revolving Credit Facility (or, if the
Revolving Credit Facility terminated, on the actual daily Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations), regardless of
usage, subject to adjustment as provided in Section 2.17.  The facility fee
shall accrue at all times during the Availability Period in respect of the
Revolving Credit Facility (and thereafter so long as any Revolving Credit Loans,
Swing Line Loans or L/C Obligations remain outstanding), including at any time
during which one or more of the conditions in Article VI is not met, and shall
be due and payable quarterly in arrears on the first (1st) Business Day after
the end of each March, June, September and December, and on the last day of the
Availability Period in respect of the Revolving Credit Facility (and, if
applicable, thereafter on demand).  The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Facility Fee Rate for
the Revolving Credit Facility during any quarter, the actual daily amount shall
be computed and multiplied by the Facility Fee Rate for the Revolving Credit
Facility separately for each period during such quarter that such Facility Fee
Rate for the Revolving Credit Facility was in effect.

(c)Other Fees.

(i)Borrower shall pay to Arrangers and Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letters.  

47

 

--------------------------------------------------------------------------------

 

Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(ii)Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin.

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason, Borrower or the Lenders
determine that (i) the Leverage Ratio as calculated by Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to Administrative Agent for
the account of the applicable Lenders or L/C Issuer, as the case may be,
promptly on demand by Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by Administrative Agent, any Lender or L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of Administrative Agent, any Lender or L/C
Issuer, as the case may be, under Section 2.03(c)(iii) or 2.03(h) or under
Article X.  Borrower’s obligations under this paragraph shall survive for the
nine (9)- month period immediately following the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

2.11Evidence of Debt.

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Administrative Agent in the
ordinary course of business.  The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender

48

 

--------------------------------------------------------------------------------

 

may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in subsection (a) above,
each Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error.

2.12Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by Borrower shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein.  Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by Administrative Agent after 2:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.  If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b)Clawback.

(i)Funding by Lenders; Presumption by Administrative Agent.  Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to Administrative Agent such Lender’s
share of such Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to such Loans.  If Borrower and such
Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period.  If such Lender pays
its share

49

 

--------------------------------------------------------------------------------

 

of the applicable Borrowing to Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

(ii)Payments by Borrower; Presumptions by Administrative Agent.  Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Appropriate Lenders or L/C Issuer, as the case may be, the amount due.  In
such event, if Borrower has not in fact made such payment, then each of the
Appropriate Lenders or L/C Issuer, as the case may be, severally agrees to repay
to Administrative Agent forthwith on demand the amount so distributed to such
Lender or L/C Issuer, in immediately available funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation.

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article VI are not satisfied or waived
in accordance with the terms hereof, Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Revolving Credit Loans and Term Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 12.04(c)
are several and not joint.  The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 12.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 12.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13Sharing of Payments by Lenders

.  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders

50

 

--------------------------------------------------------------------------------

 

hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Obligations in respect of any of the Facilities
owing (but not due and payable) to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing (but not due and payable)
to such Lender at such time to (ii) the aggregate amount of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time) of payment on account
of the Obligations in respect of the Facilities owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (x) notify Administrative Agent of such fact, and (y)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to Borrower or any Affiliate
thereof (as to which the provisions of this Section 2.13 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14Extension of Maturity Date in Respect of the Revolving Credit Facility.

(a)Requests for Extension.  Borrower may, by written notice to Administrative
Agent (who shall promptly notify the Lenders) not earlier than one hundred
twenty (120) days and not later than thirty (30) days prior to the Initial
Revolving Maturity Date, request that the Initial Revolving Maturity Date be
extended to the Extended Revolving Maturity Date.

(b)Conditions Precedent.  As a condition precedent to the extension of the
Initial Revolving Maturity Date to the Extended Revolving Maturity Date pursuant
to this Section 2.14:

(i)Borrower shall deliver to Administrative Agent a certificate of (in
sufficient copies for each Lender) signed by a Responsible Officer of Parent,
for itself and on behalf of Borrower, certifying as of the date of the notice
described in Section 2.14(a) or as of the Initial Revolving Maturity Date and
after giving effect to such extension, that (1) the resolutions adopted by
Parent, for itself and on behalf of Borrower, with respect to the transactions
contemplated hereunder (including the

51

 

--------------------------------------------------------------------------------

 

extensions provided for herein) and delivered on the Closing Date remain in full
force and effect or certifying new resolutions of Parent, for itself or on
behalf of Borrower, approving or consenting to the applicable extension, (2) the
representations and warranties contained in Article VII and the other Loan
Documents are true and correct in all material respects (without duplication of
any materiality qualifiers therein) on and as of the Initial Revolving Maturity
Date except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects (without duplication of any materiality qualifiers therein) as
of such earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in each of Sections 7.05(a) and 7.05(b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 8.01(a) and 8.01(b), respectively, and (3) no Default exists;

(ii)on the date of the extension of the applicable Revolving Maturity Date to
the Extended Revolving Maturity Date, Borrower shall pay to Administrative
Agent, for the pro rata account of each Lender in accordance with their
respective Applicable Revolving Credit Percentages, an extension fee equal to
fifteen hundredths of one percent (0.15%) of the Revolving Credit Facility as of
the Initial Revolving Maturity Date, which fee shall, when paid, be fully earned
and non-refundable under any circumstances; and

(iii)on the date of the notice described in Section 2.14(a) and the Initial
Revolving Maturity Date and after giving effect thereto, (A) the representations
and warranties contained in Article VII and the other Loan Documents are true
and correct in all material respects (without duplication of any materiality
qualifiers therein) on and as of such Extension Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (without
duplication of any materiality qualifiers therein) as of such earlier date, and
except that for purposes of this Section 2.14, the representations and
warranties contained in each of Sections 7.05(a) and 7.05(b) shall be deemed to
refer to the most recent statements furnished pursuant to Sections 8.01(a) and
8.01(b), respectively, and (B) no Default exists.

(c)Conflicting Provisions.  This Section 2.14 shall supersede any provisions in
Section 12.01 to the contrary.

2.15Increase in Total Credit Exposure.

(a)Request for Increase.  Provided there exists no Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Borrower may
from time to time, request an increase in the Total Credit Exposure of all
Lenders (which increase may take the form of additional Revolving Credit
Commitments under the Revolving Credit Facility, an increase to the Term
Facility, or one or more additional term loan tranches) by an amount (for all
such requests) not exceeding $300,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $20,000,000 or, if less, the
unused portion of the increase permitted under this Section 2.15, (ii) Borrower
may make a maximum of four (4) such requests, and (iii) after giving effect to
each such request, the Aggregate Commitments shall not exceed $600,000,000 (less
the amount of any termination or reduction of the Aggregate Commitments pursuant
to Section 2.06).  At the time of sending such notice, Borrower (in consultation
with Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten (10)
Business Days from the date of delivery of such notice to the Lenders).

52

 

--------------------------------------------------------------------------------

 

(b)Lender Elections to Increase.  Each Lender shall notify Administrative Agent
within such time period whether or not it agrees to increase its Total Credit
Exposure and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase.  Any Lender not responding
within such time period shall be deemed to have declined to increase its Total
Credit Exposure.

(c)Notification by Administrative Agent; Additional Lenders.  Administrative
Agent shall notify Borrower and each Lender of the Lenders’ responses to each
request made hereunder.  To achieve the full amount of a requested increase and
subject to the approval of Administrative Agent, L/C Issuer and Swing Line
Lender (which approvals shall not be unreasonably withheld, conditioned or
delayed), Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to Administrative Agent and its counsel.

(d)Effective Date and Allocations.  If the Total Credit Exposure of any Lender
is increased in accordance with this Section 2.15, Administrative Agent and
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  Administrative Agent shall promptly
notify Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, Borrower shall deliver to Administrative Agent a certificate of each
Loan Party dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of such Loan Party (x) certifying
and attaching the resolutions adopted by such Loan Party with respect to the
transactions contemplated hereunder (including such increase) and delivered on
the Closing Date remain in full force and effect or certifying new resolutions
of such Loan Party approving or consenting to such increase, and (y) in the case
of Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article VII and the other
Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifiers therein) on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (without duplication of any materiality qualifiers
therein) as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in each of Sections
7.05(a) and 7.05(b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 8.01(a) and 8.01(b), respectively, and (B) no
Default exists.  To the extent that the increase of the Total Credit Exposure
shall take the form of a new term loan tranche, this Agreement shall be amended,
in form and substance reasonably satisfactory to Administrative Agent and
Borrower, to include such terms as are customary for a term loan commitment.
Borrower shall prepay any Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Total Credit Exposure of
any Lender under this Section 2.15, and each Loan Party shall execute and
deliver such documents or instruments as Administrative Agent may reasonably
require to evidence such increase in the Total Credit Exposure of any Lender and
to ratify each such Loan Party’s continuing obligations hereunder and under the
other Loan Documents.

(f)Conflicting Provisions.  This Section 2.15 shall supersede any provisions in
Section 2.13 or 12.01 to the contrary.

53

 

--------------------------------------------------------------------------------

 

2.16Cash Collateral.

(a)Certain Credit Support Events.  If (i) as of the date that is thirty (30)
days prior to the Maturity Date then in effect with respect to the Revolving
Credit Facility, any L/C Obligation for any reason remains outstanding,
(ii) Borrower shall be required to provide Cash Collateral pursuant to
Section 10.02, or (iii) there shall exist a Defaulting Lender, Borrower shall
immediately (in the case of clause (ii) above) or within one Business Day (in
all other cases) following any request by Administrative Agent or L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iii) above, after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b)Grant of Security Interest.  Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of Administrative Agent, L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.16(c).  If at any time Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than Administrative Agent or L/C Issuer as herein provided (other than the
applicable depositary bank, subject to the applicable control agreement with
Administrative Agent), or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, Borrower will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, interest bearing deposit accounts at Bank of
America.  Borrower shall pay on demand therefor from time to time all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.05, 2.17 or 10.02 in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 12.06(b)(vi))) or (ii) the
determination by Administrative Agent and L/C Issuer that there exists excess
Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

54

 

--------------------------------------------------------------------------------

 

2.17Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 12.01.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 12.08 shall be applied at such time or times as may
be determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to L/C Issuer or Swing Line Lender hereunder; third, to Cash
Collateralize L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.16; fourth, as Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by Administrative Agent; fifth, if so
determined by Administrative Agent and Borrower, to be held in a deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.16; sixth, to the payment of any
amounts owing to the Lenders, L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, L/C Issuer
or Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.17(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

55

 

--------------------------------------------------------------------------------

 

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09 for any period during which that Lender is a Defaulting Lender (and
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.

(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, Borrower shall (1) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to L/C Issuer and
Swing Line Lender, as applicable, the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing
Line Lender’s Fronting Exposure to such Defaulting Lender, unless such Fronting
Exposure has been Cash Collateralized by Borrower in accordance with the
provisions of this Agreement, and (3) not be required to pay the remaining
amount of any such fee.

(iv)Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (A) the conditions set forth in Section 6.02 are
satisfied at the time of such reallocation, and (B) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in Section 2.17(a)(iv) above cannot, or can only partially, be
effected, Borrower shall, without prejudice to any right or remedy available to
it hereunder or under applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to Swing Line Lender’s Fronting Exposure and (B) second, Cash
Collateralize L/C Issuer’s Fronting Exposure in accordance with the procedures
set forth in Section 2.16.

(b)Defaulting Lender Cure.  If Borrower, Administrative Agent, Swing Line Lender
and L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that

56

 

--------------------------------------------------------------------------------

 

portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable Revolving
Credit Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

Article III.
Taxes, Yield Protection and Illegality

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of Administrative Agent) require the
deduction or withholding of any Tax from any such payment by Administrative
Agent or a Loan Party, then Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)If any Loan Party or Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding Taxes, from any payment, then (A) Administrative
Agent shall withhold or make such deductions as are determined by Administrative
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) Administrative Agent shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(iii)If any Loan Party or Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party

57

 

--------------------------------------------------------------------------------

 

shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b)Payment of Other Taxes by Borrower.  Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c)Tax Indemnifications.

(i)Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender or L/C Issuer (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender or L/C Issuer, shall be conclusive absent manifest error.

(ii)Each Lender and L/C Issuer shall, and do hereby, severally indemnify, and
shall make payment in respect thereof within ten (10) days after demand
therefor, (A) Administrative Agent against any Indemnified Taxes attributable to
such Lender or L/C Issuer (but only to the extent that any Loan Party has not
already indemnified Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (B) Administrative Agent
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.06(d) relating to the maintenance of a Participant
Register and (C) Administrative Agent against any Excluded Taxes attributable to
such Lender or L/C Issuer, in each case, that are payable or paid by
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by Administrative Agent shall be conclusive absent
manifest error.  Each Lender and L/C Issuer hereby authorizes Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or L/C Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to Administrative Agent under this
Section 3.01(c)(ii).

(d)Evidence of Payments. Upon request by Borrower or Administrative Agent, as
the case may be, after any payment of Taxes by Borrower or by Administrative
Agent to a Governmental Authority as provided in this Section 3.01, Borrower
shall deliver to Administrative Agent or Administrative Agent shall deliver to
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to Borrower or Administrative Agent, as the case may be.

58

 

--------------------------------------------------------------------------------

 

(e)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 3.01(e)(ii)(A), 3.01(e)(ii)(B) and
3.01(e)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing:

(A)any Lender that is a U.S. Person shall deliver to Borrower and Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Administrative Agent), executed originals of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding Tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI,

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of

59

 

--------------------------------------------------------------------------------

 

Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 3.01(e)(ii)(D), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Administrative Agent in writing of its legal
inability to do so.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a

60

 

--------------------------------------------------------------------------------

 

Lender or L/C Issuer, or have any obligation to pay to any Lender or L/C Issuer,
any refund of Taxes withheld or deducted from funds paid for the account of such
Lender or L/C Issuer, as the case may be.  If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to any Loan Party pursuant to this Section 3.01(f)
the payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid.  This
Section 3.01(f) shall not be construed to require any Recipient to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Loan Party or any other Person.

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender or L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02Illegality

.  If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to Borrower through Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended and replaced with an obligation to
make Base Rate Loans in lieu thereof, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) Borrower shall, upon demand from such Lender (with a copy to
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by Administrative Agent without reference to the Eurodollar Rate component of
the Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until Administrative Agent is advised in writing by such
Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any

61

 

--------------------------------------------------------------------------------

 

such prepayment or conversion, Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03Inability to Determine Rates

.  If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof (a) Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a)(i) above, “Impacted Loans”), or
(b) Administrative Agent or Required Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, Administrative Agent will promptly so notify
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
Administrative Agent (upon the instruction of Required Lenders) revokes such
notice.  Upon receipt of such notice, Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, Administrative
Agent, in consultation with Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans,  in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) Administrative Agent revokes the notice delivered with respect to the
Impacted Loans under clause (a) of the first sentence of this Section 3.03,
(2) Administrative Agent or the Required Lenders notify Administrative Agent and
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides Administrative Agent and Borrower written notice thereof.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or L/C Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

62

 

--------------------------------------------------------------------------------

 

(iii)impose on any Lender or L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, Borrower will pay to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by L/C Issuer, to a level below that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error.  Borrower shall pay such Lender or L/C Issuer,
as the case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the provisions of this Section 3.04
(including clause (e) below) shall not constitute a waiver of such Lender’s or
L/C Issuer’s right to demand such compensation, provided that Borrower shall not
be required to compensate a Lender or L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or L/C
Issuer, as the case may be, notifies Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the six
(6)- month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)Reserves on Eurodollar Rate Loans.  Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal

63

 

--------------------------------------------------------------------------------

 

to the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided Borrower shall have received at least ten (10)
Business Days’ prior notice (with a copy to Administrative Agent) of such
additional interest from such Lender.  If a Lender fails to give notice ten (10)
Business Days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable ten (10) Business Days from receipt of such
notice.

3.05Compensation for Losses

.  Upon demand of any Lender (with a copy to Administrative Agent) from time to
time, Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by Borrower (for a reason other than (i) the failure of such
Lender to make a Loan, (ii) the delivery by such Lender of a notice under
Section 3.02 or (iii) the delivery of a notice by Administrative Agent under
Section 3.03) to prepay, borrow, continue or convert any Loan other than a Base
Rate Loan on the date or in the amount notified by Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 12.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, L/C Issuer, or any Governmental
Authority for the account of any Lender or L/C Issuer pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
Borrower such Lender or L/C Issuer shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or L/C Issuer, as the case may
be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or L/C Issuer, as the case may be.  Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
L/C Issuer in connection with any such designation or assignment.

64

 

--------------------------------------------------------------------------------

 

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 or if any Lender gives a notice pursuant
to Section 3.02, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a),
Borrower may replace such Lender in accordance with Section 12.13.

3.07Survival

.  All of Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of Administrative Agent.

Article IV.
Parent Guaranty

4.01The Guaranty

.  Parent hereby guarantees to Administrative Agent and each of the holders of
the Obligations, as hereinafter provided, as primary obligor and not as surety,
the prompt payment of the Obligations (the “Guaranteed Obligations”) in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  Parent hereby further agrees that if any of
the Guaranteed Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateral or otherwise), Parent will promptly pay the same, without any demand
or notice whatsoever, and that in the case of any extension of time of payment
or renewal of any of the Guaranteed Obligations, the same will be promptly paid
in full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

4.02Obligations Unconditional

.  The obligations of Parent under Section 4.01 are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or other documents relating to the Obligations, or
any substitution, compromise, release, impairment or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable Laws, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of Parent hereunder shall be absolute and
unconditional under any and all circumstances.  Parent agrees that Parent shall
have no right of subrogation, indemnity, reimbursement or contribution against
Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been irrevocably paid in full and the
commitments relating thereto have expired or been terminated.  Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by applicable Laws, the occurrence of any one or more of the following
shall not alter or impair the liability of Parent hereunder, which shall remain
absolute and unconditional as described above:

(a)at any time or from time to time, without notice to Parent, the time for any
performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

(b)any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;

(c)the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any

65

 

--------------------------------------------------------------------------------

 

of the Loan Documents or other documents relating to the Guaranteed Obligations,
or any other agreement or instrument referred to therein shall be waived or any
other guarantee of any of the Guaranteed Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;

(d)any Lien granted to, or in favor of, Administrative Agent or any of the
holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or

(e)any of the Guaranteed Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of Parent) or shall be subordinated
to the claims of any Person (including any creditor of Parent).

With respect to its obligations hereunder, Parent hereby expressly waives
diligence, presentment, demand of payment, protest notice of acceptance of the
guaranty given hereby and of Credit Extensions that may constitute obligations
guaranteed hereby, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that Administrative Agent or any holder of the
Guaranteed Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to

4.03Reinstatement

.  Neither Parent’s obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of Borrower, by reason of Borrower’s bankruptcy or insolvency or by
reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations.  The obligations of Parent under this Article IV shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Obligations,
whether as a result of any proceedings pursuant to any Debtor Relief Law or
otherwise, and Parent agrees that it will indemnify Administrative Agent and
each holder of Guaranteed Obligations on demand for all reasonable out-of-pocket
costs and expenses (including all reasonable fees, expenses and disbursements of
any law firm or other outside counsel incurred by Administrative Agent) incurred
by Administrative Agent or such holder of Guaranteed Obligations in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

4.04Certain Waivers

.  Parent acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against Borrower hereunder or
against any collateral securing the Guaranteed Obligations or otherwise, (b) it
will not assert any right to require the action first be taken against Borrower
or any other Person (including any co-guarantor) or pursuit of any other remedy
or enforcement any other right and (c) nothing contained herein shall prevent or
limit action being taken against Borrower hereunder, under the other Loan
Documents or the other documents and agreements relating to the Guaranteed
Obligations or from foreclosing on any security or collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if neither Borrower nor Guarantors shall timely perform their
obligations, and the exercise of any such rights and completion of any such
foreclosure proceedings shall not constitute a discharge of Parent’s obligations
hereunder unless as a result thereof, the Guaranteed Obligations shall have been
paid in full and the commitments relating thereto shall have

66

 

--------------------------------------------------------------------------------

 

expired or been terminated, it being the purpose and intent that Parent’s
obligations hereunder be absolute, irrevocable, independent and unconditional
under all circumstances.

4.05Remedies

.  Parent agrees that, to the fullest extent permitted by applicable Laws, as
between Guarantors, on the one hand, and Administrative Agent and the holders of
the Guaranteed Obligations, on the other hand, the Guaranteed Obligations may be
declared to be forthwith due and payable as provided in Section 10.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 10.02) for purposes of Section 4.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Guaranteed Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Guaranteed Obligations being deemed to have become automatically due and
payable), the Guaranteed Obligations (whether or not due and payable by any
other Person) shall forthwith become due and payable by Parent for purposes of
Section 4.01.

4.06Rights of Contribution

.  Parent hereby agrees that, in connection with payments made hereunder, Parent
shall have a right of contribution from each other Guarantor in accordance with
applicable Laws.  Such contribution rights shall be subordinate and subject in
right of payment to the Guaranteed Obligations until such time as the Guaranteed
Obligations have been irrevocably paid in full and the commitments relating
thereto shall have expired or been terminated, and Parent shall not exercise any
such contribution rights until the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated.

4.07Guaranty of Payment; Continuing Guaranty

.  The guarantee in this Article IV is a guaranty of payment and performance,
and not merely of collection, and is a continuing guarantee, and shall apply to
all Guaranteed Obligations whenever arising.

Article V.
Subsidiary Guarantors

5.01Subsidiary Guarantors

.  Unless the Subsidiary Guarantors have been released from their obligations
under the Subsidiary Guaranty pursuant to Section 5.02, pursuant to the
Subsidiary Guaranty, Borrower shall cause each Subsidiary of Borrower that owns
an Unencumbered Property to (a) become a Subsidiary Guarantor by executing and
delivering to Administrative Agent the Subsidiary Guaranty (or an addendum
thereto in the form attached to the Subsidiary Guaranty), and (b) deliver to
Administrative Agent documents of the types referred to in
Sections 6.01(a)(iii), 6.01(a)(iv), and 6.01(a)(vi), together with a favorable
opinion of counsel of such Person, all such documentation and opinion to be in
form, content and scope reasonably satisfactory to Administrative Agent.

5.02Release of Subsidiary Guarantors

.  

(a)If a Subsidiary Guarantor no longer owns an Unencumbered Property (or no
longer holds a direct or indirect interest in any Subsidiary that owns an
Unencumbered Property), then Administrative Agent agrees to execute and deliver
to Borrower, within five (5) Business Days of Administrative Agent’s receipt of
Borrower’s request, a release of the applicable Subsidiary Guarantor from the
Subsidiary Guaranty so long as no Default shall exist, result from, or be
continuing after giving effect to such release.

(b)If Parent attains an Investment Grade Rating, then, at the written request of
Borrower, the Subsidiary Guarantors shall be released and discharged from all
obligations (accrued or unaccrued) under the Subsidiary Guaranty (other than
those that expressly survive termination thereof), provided that the following
conditions have been satisfied: (i) no Default

67

 

--------------------------------------------------------------------------------

 

shall exist, result from, or be continuing after giving effect to such release;
and (ii) the Subsidiary Guarantors shall not guarantee any other Unsecured Debt.

Article VI.
Conditions Precedent to Credit Extensions

6.01Conditions of Initial Credit Extension

.  The obligation of L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a)Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) or electronic copies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to Administrative Agent and each of the Lenders:

(i)executed counterparts of this Agreement and the Subsidiary Guaranty, in each
case sufficient in number for distribution to Administrative Agent, each Lender,
Parent, and Borrower;

(ii)a Note executed by Borrower in favor of each Lender requesting a Note;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv)such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v)favorable opinions of Gibson, Dunn & Crutcher LLP, counsel to the Loan
Parties, and Venable LLP, counsel to Borrower and Parent, each addressed to
Administrative Agent and each Lender, as to the matters concerning the Loan
Parties and the Loan Documents as Administrative Agent may reasonably request;

(vi)a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals of any Governmental
Authority required in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

(vii)a certificate signed by a Responsible Officer of Parent, for itself and on
behalf of Borrower, certifying (A) that the conditions specified in
Sections 6.02(a) and (b) have been satisfied, and (B) that there has been no
event or circumstance since

68

 

--------------------------------------------------------------------------------

 

December 31, 2013 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(viii)a duly completed Unencumbered Property Report and Compliance Certificate
certifying compliance with the financial covenants set forth in Section 9.13, in
each case prepared as of March 31, 2014, on a proforma basis, and signed by a
Responsible Officer of Parent, for itself and on behalf of Borrower;

(ix)such other certificates, documents, instruments or information as
Administrative Agent, L/C Issuer, Swing Line Lender or Required Lenders may
reasonably require.

(b)Any fees required to be paid pursuant to the Loan Documents on or before the
Closing Date shall have been paid.

(c)Unless waived by Administrative Agent, Borrower shall have paid all fees,
charges and disbursements of counsel to Administrative Agent (directly to such
counsel if requested by Administrative Agent) required to be paid pursuant to
the Loan Documents to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
Borrower and Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Section 6.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

6.02Conditions to all Credit Extensions

.  The obligation of each Lender to honor any Request for Credit Extension
(other than a Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a)The representations and warranties of Borrower and each other Loan Party
contained in Article VII or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (without duplication of any
materiality qualifiers therein) on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (without duplication of any materiality qualifiers therein) as of such
earlier date, and except that for purposes of this Section 6.02, the
representations and warranties contained in subsections (a) and (b) of
Section 7.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 8.01.

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

69

 

--------------------------------------------------------------------------------

 

(c)Administrative Agent and, if applicable, L/C Issuer or Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 6.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

Article VII.
Representations and Warranties

Each of Parent and Borrower represents and warrants to Administrative Agent and
the Lenders that:

7.01Existence, Qualification and Power; Compliance with Laws

.  Each member of the Consolidated Group (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) in the case of the Loan Parties, execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

7.02Authorization; No Contravention

.  The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate in any
material respect any Law.

7.03Governmental Authorization; Other Consents

.  No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for approvals, consents, exemptions, actions, notices or
filings which have been duly obtained, taken, given or made and are in full
force and effect.

7.04Binding Effect

.  This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto.  This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except to the extent such enforceability may be limited by any
applicable Debtor Relief Laws and by general principles of equity.

7.05Financial Statements; No Material Adverse Effect

.

70

 

--------------------------------------------------------------------------------

 

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present the financial condition of
Parent as of the date thereof and its results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein.

(b)The unaudited consolidated balance sheet of Parent dated March 31, 2014, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of Parent as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

7.06Litigation

.  There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any member of
the Consolidated Group or against any of their properties or revenues that
(a) purport to adversely affect this Agreement or any other Loan Document, or
any of the loan transactions contemplated hereby, or (b) except as specifically
disclosed in Schedule 7.06, either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect, and there has been no
material adverse change in the status, or financial effect on any member of the
Consolidated Group, of the matters described on Schedule 7.06.

7.07No Default

.  No member of the Consolidated Group is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

7.08Ownership of Property; Liens

.  Each member of the Consolidated Group has good record and marketable title in
fee simple to, or valid leasehold interests in, all Properties necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Unencumbered Property is subject to any Liens
(other than Permitted Liens).

7.09Environmental Compliance

.  Except as set forth on Schedule 7.09 and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, no member of the Consolidated Group (a)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(b) has become subject to any Environmental Liability, (c) has received written
notice of any claim with respect to any Environmental Liability, or (d) knows of
any basis for any Environmental Liability.

7.10Insurance

.  The properties of the Consolidated Group are insured with financially sound
and reputable insurance companies not Affiliates of any member of the
Consolidated Group (after giving effect to reasonable and prudent
self-insurance), in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the members of the Consolidated Group
operate.

71

 

--------------------------------------------------------------------------------

 

7.11Taxes

.  The members of the Consolidated Group have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any member of the Consolidated Group that would, if made,
have a Material Adverse Effect.  No member of the Consolidated Group is in
breach of any obligations under the Tax Matters Agreement or other similar
agreements.

7.12ERISA Compliance.

(a)Except as, individually or in the aggregate, would not reasonably be expected
to result in liability of the Consolidated Group of $20,000,000 or more,
(i) each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state laws; (ii) each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS; and (iii) to the knowledge of Parent and Borrower,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b)There are no pending or, to the knowledge of Parent and Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)Except as, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect, (i) no ERISA Event has occurred, and no Loan
Party or any ERISA Affiliate is aware of any fact, event or circumstance that
could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan or Multiemployer Plan; (ii) each Loan Party and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) no Loan Party or any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (iv) no Loan Party or any ERISA Affiliate
has engaged in a transaction that is subject to Section 4069 or Section 4212(c)
of ERISA; and (v) no Pension Plan or Multiemployer Plan has been terminated by
the plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any such plan.  With
respect to any Pension Plan, as of the most recent annual valuation date for
such Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher, except to the
extent that a Pension Plan with a funding target attainment percentage lower
than sixty percent (60%) would not be underfunded by an amount in excess of
$20,000,000 in order to achieve a funding target attainment percentage of at
least sixty percent (60%) with respect to such Pension Plan.

(d)The underlying assets of each Loan Party do not constitute Plan Assets.

7.13Subsidiaries; Equity Interests

.  As of the Closing Date, Parent has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 7.13, and all of the outstanding
Equity Interests in

72

 

--------------------------------------------------------------------------------

 

such Subsidiaries have been validly issued, are fully paid and nonassessable and
are owned by the applicable member of the Consolidated Group in the amounts
specified on Part (a) of Schedule 7.13 free and clear of all Liens.  As of the
Closing Date, Parent has no direct or indirect equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 7.13.

7.14Margin Regulations; Investment Company Act.

(a)Neither Parent nor Borrower is engaged and will not engage, principally or as
one of their important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

(b)None of Parent, Borrower, any Person Controlling Borrower, or any other
member of the Consolidated Group is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

7.15Disclosure

.  Parent and Borrower have disclosed to Administrative Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which any
member of the Consolidated Group is subject that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any member of the
Consolidated Group to Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that, with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

7.16Compliance with Laws

.  Each member of the Consolidated Group is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

7.17Taxpayer Identification Number

.  Each Loan Party’s true and correct U.S. taxpayer identification number is set
forth on Schedule 12.02.

7.18Solvency

.  Each of Parent and Borrower is, individually, Solvent, and each other Loan
Party is, individually, Solvent if the contribution rights that such Loan Party
will have against the other Loan Parties and the subrogation rights that such
Loan Party may have, if any, against Borrower are taken into account.

7.19REIT Status

.  Parent is in compliance with Section 8.14.

7.20OFAC

.  Neither Parent, nor any of its Subsidiaries, nor, to the knowledge of Parent
and the Loan Parties, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (a) currently the subject or
target of any Sanctions or (b) located, organized or resident in a Designated
Jurisdiction.

73

 

--------------------------------------------------------------------------------

 

7.21Anti-Corruption Laws

.  Parent and its Subsidiaries have conducted their businesses in compliance
with applicable anti-corruption laws and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

7.22Unencumbered Properties

.  Each Unencumbered Property is an Eligible Unencumbered Property.

Article VIII.
Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Unmatured Surviving Obligation) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

8.01Financial Statements

.  Each of Parent and Borrower shall deliver to Administrative Agent and each
Lender, in form and detail substantially similar to those delivered to
Administrative Agent on or prior to the Closing Date or otherwise reasonably
satisfactory to Administrative Agent:

(a)as soon as available, but in any event within one hundred twenty (120) days
after the end of each fiscal year of Parent (or, if earlier, fifteen (15) days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)) (commencing with the fiscal year ended
December 31, 2014), a consolidated and consolidating balance sheet of Parent as
at the end of such fiscal year (including consolidating financial information
with respect to Borrower), and the related consolidated and consolidating
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to Required Lenders, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of Parent to
the effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of Parent;

(b)as soon as available, but in any event within sixty (60) days after the end
of each fiscal quarter in any fiscal year of Parent (or, if earlier, five (5)
Business Days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)) (commencing with the fiscal
quarter ended June 30, 2014), a consolidated balance sheet of Parent as at the
end of such fiscal quarter, the related consolidated statements of income or
operations for such fiscal quarter and for the portion of Parent’s fiscal year
then ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of Parent’s fiscal year then ended, in
each case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Parent as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Consolidated Group in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;

74

 

--------------------------------------------------------------------------------

 

(c)as soon as available, but in any event not later than ninety (90) days after
the end of each fiscal year of Parent, forecasts prepared by management of
Parent of consolidated balance sheets and statements of income or operations and
cash flows of the Consolidated Group on a quarterly basis for the immediately
following fiscal year (including the fiscal year in which the Maturity Date
occurs); and

(d)(i) as soon as reasonably practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of Parent, a capital and operating
budget for each Unencumbered Property; and (ii) as soon as reasonably
practicable but in any event within sixty (60) days after the end of each fiscal
quarter in any fiscal year of Parent (A) a statement of all income and expenses
in connection with each Unencumbered Property, certified by a Responsible
Officer of Parent, for itself and on behalf of Borrower, in writing as fairly
presenting the financial information contained therein and (B) a current rent
roll, certified by a Responsible Officer of Parent, for itself and on behalf of
Borrower, as true and correct in all material respects.

As to any information contained in materials furnished pursuant to
Section 8.02(e), Parent and Borrower shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of Parent and Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.

8.02Certificates; Other Information

.  Each of Parent and Borrower shall deliver to Administrative Agent and each
Lender:

(a)concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and 8.01(b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
Parent (which delivery may, unless Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

(b)concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and 8.01(b), a duly completed Unencumbered Property Report
signed by the chief executive officer, chief financial officer, treasurer or
controller of Parent (which delivery may, unless Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(c)promptly after any request by Administrative Agent or any Lender, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of
Parent by independent accountants in connection with the accounts or books of
any member of the Consolidated Group, or any audit of any of them;

(d)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
Parent, and copies of all annual, regular, periodic and special reports and
registration statements which Parent may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to Administrative Agent pursuant hereto;

(e)promptly after the furnishing thereof, copies of any notice of default sent
to, or received from, any holder of debt securities in a principal amount
greater than $20,000,000 of any

75

 

--------------------------------------------------------------------------------

 

member of the Consolidated Group pursuant to the terms of any indenture, loan or
credit or similar agreement;

(f)promptly, and in any event within five (5) Business Days after receipt
thereof by any member of the Consolidated Group, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any member of the Consolidated Group;

(g)promptly, of any announcement of any change in any Debt Rating; and

(h)promptly, such additional information regarding the business, financial or
corporate affairs of the Consolidated Group, as Administrative Agent or any
Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 8.01(a) or (b), or
Section 8.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Parent posts such documents, or provides a link thereto on Parent’s website on
the Internet at the website address listed on Schedule 12.02; or (ii) on which
such documents are posted on Parent’s behalf on an Internet or intranet website,
if any, to which each Lender and Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by Administrative Agent);
provided that: (i) Parent or Borrower shall deliver paper copies of such
documents to Administrative Agent or any Lender upon its request to Parent or
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Lender and
(ii) Borrower shall notify Administrative Agent (by facsimile or electronic
mail) of the posting of any such documents and provide to Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such
documents.  Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by Borrower with
any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Borrower hereby acknowledges that (a) Administrative Agent and/or Arrangers may,
but shall not be obligated to, make available to the Lenders and L/C Issuer
materials and/or information provided by or on behalf of Borrower hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on Debt
Domain, IntraLinks, Syndtrak, ClearPar or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Parent or its Subsidiaries, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized Administrative Agent, Arrangers, L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 12.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) Administrative Agent and Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”  

76

 

--------------------------------------------------------------------------------

 

8.03Notices

.  Each of Parent and Borrower shall promptly notify Administrative Agent and
each Lender:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any member of the Consolidated Group;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any member of the Consolidated Group and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any member of the Consolidated Group, including pursuant to
any applicable Environmental Laws, in each case which has resulted or could
reasonably be expected to result in a Material Adverse Effect;

(c)of the occurrence of any ERISA Event;

(d)any material litigation, arbitration or governmental investigation or
proceeding instituted or, to the knowledge of any Loan Party, threatened in
writing against any Unencumbered Property, and any material development in any
such litigation, arbitration or governmental investigation or proceeding; and

(e)of any material change in accounting policies or financial reporting
practices by Parent.

Each notice pursuant to this Section 8.03 shall be accompanied by a statement of
a Responsible Officer of Parent, for itself and on behalf of Borrower, setting
forth details of the occurrence referred to therein and stating what action
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 8.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

8.04Payment of Obligations

.  Each of Parent and Borrower shall, and shall cause each other member of the
Consolidated Group to, pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon a member of the
Consolidated Group or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such member of
the Consolidated Group; and (b) all lawful and material claims which, if unpaid,
would by law become a Lien upon its property, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such member of
the Consolidated Group.

8.05Preservation of Existence, Etc

.  Each of Parent and Borrower shall, and shall cause each other member of the
Consolidated Group to: (a) preserve, renew and maintain in full force and effect
its legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 9.03 or 9.04; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

8.06Maintenance of Properties

.  Each of Parent and Borrower shall, and shall cause each other Loan Party to,
subject to the terms of all existing leases which demise any part of the

77

 

--------------------------------------------------------------------------------

 

Unencumbered Properties, keep the Unencumbered Properties in good order, repair,
operating condition, and appearance, causing all necessary repairs, renewals,
replacements, additions, and improvements to be promptly made, and not allow any
of the Unencumbered Properties to be misused, abused or wasted or to deteriorate
(ordinary wear and tear excepted).

8.07Maintenance of Insurance

.  Each of Parent and Borrower shall, and shall cause each other member of the
Consolidated Group to, maintain with financially sound and reputable insurance
companies not Affiliates of any member of the Consolidated Group, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

8.08Compliance with Laws

.  Each of Parent and Borrower shall, and shall cause each other member of the
Consolidated Group to, comply in all material respects with the requirements of
all Laws (including Environmental Laws) and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.  Each applicable Loan Party shall
keep, or cause to be kept, the Unencumbered Properties free of any Hazardous
Material (other than routine office, cleaning, janitorial and other materials
and supplies necessary to operate, maintain, repair, improve and lease the
Unencumbered Properties, in each case in commercially reasonable quantities and
used and stored in compliance with all Environmental Laws) to the extent that
such action could reasonably be expected to have a Material Adverse Effect.

8.09Books and Records

.  Each of Parent and Borrower shall, and shall cause each other member of the
Consolidated Group to, maintain: (a) proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such member of the Consolidated Group, as the
case may be; and (b) such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.

8.10Inspection Rights

.  Each of Parent and Borrower shall, and shall cause each other member of the
Consolidated Group to, permit representatives and independent contractors of
Administrative Agent (who may be accompanied by any Lender or any representative
of any Lender) to visit and inspect and photograph any of its properties
(including Unencumbered Properties), to examine its corporate, financial and
operating records, and all recorded data of any kind or nature, regardless of
the medium of recording including all software, writings, plans, specifications
and schematics, and make copies thereof or abstracts therefrom, and to discuss
its affairs, finances and accounts with its directors, officers, and independent
public accountants (with a representative of the Consolidated Group being
provided an opportunity to be present in such discussions), all at the expense
of Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to Parent,
Borrower or such other member of the Consolidated Group, as applicable;
provided, however, that (i) when an Event of Default has occurred and is
continuing Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of Borrower at any time
during normal business hours and without advance notice; and (ii) unless an
Event of Default has occurred and is continuing, (x) Borrower shall not be
required to pay the expenses for Administrative Agent for more than one visit in
any calendar year and (y) shall not be required to pay the expenses for any
visit by any Lender.

78

 

--------------------------------------------------------------------------------

 

8.11Use of Proceeds

.  Borrower shall use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

8.12Environmental Matters

.  Each of Parent and Borrower shall, and shall cause each other member of the
Consolidated Group to comply with all Environmental Laws except where the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect or a Material Environmental Event.

8.13Keepwell

.  Each of Borrower and Parent at the time the Subsidiary Guaranty by any
Specified Loan Party becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Subsidiary
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering Borrower’s or Parent’s obligations and undertakings
under this Section 8.13 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each of Borrower and Parent under this
Section 8.13 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full.  Each of Borrower and Parent
intends this Section 8.13 to constitute, and this Section 8.13 shall be deemed
to constitute, a Guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

8.14REIT Status

.  Parent shall elect to be taxed as a REIT for its taxable year ending December
31, 2013 and will at all times continue to operate in a manner to qualify for
taxation as a REIT.

8.15Further Assurances

.  Each of Parent, Borrower and each Loan Party shall, promptly upon request by
Administrative Agent, or any Lender through Administrative Agent, (a) correct
any material defect or error that may be discovered in any Loan Document or in
the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as Administrative Agent, or any Lender through Administrative
Agent, may reasonably require from time to time in order to (i) carry out more
effectively the provisions of the Loan Documents, and (ii) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto
Administrative Agent or any Lender the rights granted to Administrative Agent or
any Lender under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

8.16Anti-Corruption Laws

.  Each of Parent, Borrower and each Loan Party shall conduct its businesses in
compliance with applicable anti-corruption laws and maintain policies and
procedures designed to promote and achieve compliance with such laws.

Article IX.
Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Unmatured Surviving Obligation) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

79

 

--------------------------------------------------------------------------------

 

9.01Liens

.  Each of Parent and Borrower shall not, and shall not permit any other member
of the Consolidated Group to, directly or indirectly create, incur, assume or
suffer to exist any Lien upon any Unencumbered Property, other than the
following:

(a)Liens pursuant to any Loan Document;

(b)Liens for taxes, assessments and governmental charges and levies not yet
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(c)(i) carriers’, warehousemen’s or other like Liens arising in the ordinary
course of business which are (A) not overdue for a period of more than thirty
(30) days, (B) do not materially and adversely affect the operation of such
Unencumbered Property, or (C) being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP; and
(ii) mechanics’ and materialmen’s Liens arising in the ordinary course of
business in an aggregate amount (as to all such Liens) not exceeding $1,000,000,
which are (A) not then being enforced in a pending civil action to foreclose
unless any such Lien has been removed from the applicable Unencumbered Property
by the filing of an appropriate bond in accordance with the California Civil
Code, (B) do not materially and adversely affect the operation of such
Unencumbered Property, or (C) being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(e)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(f)easements, rights-of-way, restrictions, restrictive covenants, encroachments,
protrusions, and other similar encumbrances affecting any Property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of such Property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(g)tenant leases and other interests of lessees and lessors under leases of real
property made in the ordinary course of business; and

(h)Liens securing judgments and attachments not constituting an Event of Default
under Section 10.01(h).

9.02Investments

.  Each of Parent and Borrower shall not, and shall not permit any other member
of the Consolidated Group to, make any Investments, except:

(a)Investments held by a member of the Consolidated Group on the Closing Date
and listed on Schedule 9.02;

80

 

--------------------------------------------------------------------------------

 

(b)Investments held by a member of the Consolidated Group in the form of cash or
cash equivalents;

(c)advances to officers, directors and employees of a member of the Consolidated
Group in an aggregate amount not to exceed $2,000,000 at any time outstanding,
for travel, entertainment, relocation and analogous ordinary business purposes;

(d)Investments of any member of the Consolidated Group in any other member of
the Consolidated Group;

(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;

(f)Investments in income producing Properties and assets incidental thereto
(including Investments in Equity Interests of Persons who own such Properties
and assets);

(g)Investments in unimproved land holdings and construction in progress
(including Investments in the Equity Interests of Persons who own such
unimproved land holdings and construction in progress) in an aggregate amount
not exceeding fifteen percent (15%) of Total Asset Value;

(h)Investments in mortgages, mezzanine loans and notes receivable (including
Investments in the Equity Interests of Persons who own such mortgages, mezzanine
loans and notes receivable) in an aggregate amount not exceeding fifteen percent
(15%) of Total Asset Value;

(i)Investments in Unconsolidated Affiliates in an aggregate amount not exceeding
twenty-five percent (25%) of Total Asset Value; and

(j)additional Investments in an aggregate amount not to exceed $5,000,000;

provided that any determination as to whether an Investment shall be permitted
hereunder will be made at the time of, and after giving effect to, such
Investment; provided, further, that Investments under Sections 9.02(g) through
(j) shall not exceed thirty percent (30%) of Total Asset Value.

9.03Fundamental Changes

.  Each of Parent and Borrower shall not, and shall not permit any other member
of the Consolidated Group to, merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)any Subsidiary may merge or consolidate with (i) Borrower, provided that
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the continuing or surviving Person shall be or become a
Subsidiary Guarantor;

(b)any Subsidiary may dissolve or liquidate into (i) Borrower, provided that
Borrower shall be the continuing or surviving Person, or (ii) another
Subsidiary; provided that

81

 

--------------------------------------------------------------------------------

 

when any Subsidiary Guarantor is dissolving or liquidating into another
Subsidiary,  the continuing or surviving Person shall be or become a Subsidiary
Guarantor;

(c)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then the transferee must either be Borrower or a Subsidiary Guarantor;

(d)Borrower or any Subsidiary may merge or consolidate with any Person that is
not a member of the Consolidated Group so long as: (i) after giving effect to
such merger or consolidation, no Default has occurred and is continuing; (ii) if
such merger or consolidation is with Borrower, then Borrower shall be the
continuing or surviving Person; and (iii) if such merger or consolidation is
with a Subsidiary Guarantor, then the continuing or surviving Person shall be or
become a Subsidiary Guarantor; and

(e)any Subsidiary may Dispose of all or substantially all of its assets in a
Disposition permitted pursuant to Section 9.04 (other than Section 9.04(f)).

9.04Dispositions

.  Each of Parent and Borrower shall not, and shall not permit any other member
of the Consolidated Group to, make any Disposition or enter into any agreement
to make any Disposition, except:

(a)Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)Dispositions in the ordinary course of business;

(c)Dispositions of equipment to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

(d)Dispositions of property by any Subsidiary to Borrower or to a Wholly-Owned
Subsidiary; provided that if the transferor of such property is a Subsidiary
Guarantor, the transferee thereof must either be Borrower or a  Subsidiary
Guarantor;

(e)Dispositions of Properties so long as no Default exists or would result
therefrom; and

(f)Dispositions permitted by Section 9.03 (other than Section 9.03(e)).

9.05Restricted Payments

.  Each of Parent and Borrower shall not, and shall not permit any other member
of the Consolidated Group to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:

(a)each Subsidiary may make Restricted Payments to Borrower and any other Person
that owns an Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b)each member of the Consolidated Group may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

82

 

--------------------------------------------------------------------------------

 

(c)so long as no Default shall have occurred and be continuing at the time
thereof or would result therefrom, each member of the Consolidated Group may
purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from an issue of new shares of its common stock or other
Equity Interests within ninety (90) days before such Restricted Payment;

(d)Borrower may make Restricted Payments to Parent and, to the extent
corresponding distributions to other holders of its Equity Interests are
required by its Organization Documents, to such other holders of Equity
Interests, in amounts sufficient to permit Parent to make, and Parent may make,
Restricted Payments, for any twelve (12)- month period, not to exceed an amount
equal to the greater of: (i)(A) ninety-five percent (95%) multiplied by
(B) Funds From Operations for such period and (ii) the aggregate amount of
Restricted Payments required to be made by Parent in order for it to (A)
maintain its REIT status and (B) avoid the payment of federal or state income or
excise tax; provided that to the extent a Default is then-existing or would
result from the making of such Restricted Payment by Parent (other than a
Default specified in Sections 10.01(f) or 10.01(g) or a Default that has
resulted in Administrative Agent exercising its remedies under Section 10.02(b),
in which case no Restricted Payments otherwise permitted under this clause (d)
may be made), Borrower may only make Restricted Payments to Parent and, to the
extent corresponding distributions to other holders of its Equity Interests are
required by its Organization Documents, to such other holders of Equity
Interests, in amounts sufficient to permit Parent to make, and Parent may make,
Restricted Payments in the minimum amount required in order for Parent to
maintain its REIT status;

(e)any member of the Consolidated Group may make non-cash Restricted Payments in
connection with employee, trustee and director stock option plans or similar
employee, trustee and director incentive arrangements; and

(f)so long as no Default shall have occurred and be continuing at the time
thereof or would result therefrom, with respect to an equity award granted
pursuant to an equity incentive compensation plan to any current or former
director, employee, independent contractor or other service provider, in each
case, of any of Parent, Borrower or Subsidiary thereof, (i) the withholding of
Equity Interests to satisfy any applicable withholding Tax obligations and/or
exercise or purchase price, (ii) the repurchase or acquisition by Parent or
Borrower of such entity’s Equity Interests or (iii) the grant, award,
modification or payment of any such equity award.

9.06Change in Nature of Business

.  Each of Parent and Borrower shall not, and shall not permit any other member
of the Consolidated Group to, engage in any material line of business
substantially different from those lines of business conducted by the
Consolidated Group on the date hereof or any business substantially related or
incidental thereto.

9.07Transactions with Affiliates

.  Each of Parent and Borrower shall not, and shall not permit any other member
of the Consolidated Group to, enter into any transaction of any kind with any
Affiliate of a member of the Consolidated Group, whether or not in the ordinary
course of business; provided that the foregoing shall not apply to:

(a)any transaction in the ordinary course of business (i) on fair and reasonable
terms substantially as favorable to such member of the Consolidated Group as
would be obtainable by such member of the Consolidated Group at the time in a
comparable arm's length transaction with a Person other than an Affiliate or
(ii) that comply with the requirements of the North America Security
Administrators Association's Statement of Policy of Real Estate Investment
Trusts;

83

 

--------------------------------------------------------------------------------

 

(b)payments to or from such Affiliates under leases of commercial space on
market terms;

(c)payment of fees under asset or property management agreements under terms and
conditions available from qualified management companies;

(d)Investments by members of the Consolidated Group in Unconsolidated Affiliates
otherwise permitted pursuant to this Agreement;

(e)transactions between members of the Consolidated Group otherwise permitted
(or not prohibited) hereunder; and

(f)Restricted Payments permitted under Section 9.05.

9.08Burdensome Agreements

.  Each of Parent and Borrower shall not, and shall not permit any other member
of the Consolidated Group to, enter into or permit to exist any Contractual
Obligation (other than the Loan Documents) that (a) constitutes a Negative
Pledge with respect to any Unencumbered Property or the Equity Interests in any
member of the Consolidated Group (other than Borrower) that directly owns an
Unencumbered Property, or (b) limits the ability of any member of the
Consolidated Group to transfer ownership of any Unencumbered Property or the
Equity Interests in any member of the Consolidated Group (other than Borrower)
that directly owns an Unencumbered Property.

9.09Use of Proceeds

.  Each of Parent and Borrower shall not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

9.10Amendments of Organization Documents

.  Each of Parent and Borrower shall not, and shall not permit any other member
of the Consolidated Group to, amend any of its Organization Documents in any
manner that would adversely affect any Loan Party’s ability to pay its
Obligations hereunder or materially and adversely impairs any rights or remedies
of Administrative Agent or any Lender under the Loan Documents or applicable
Laws.

9.11Accounting Changes

.  Each of Parent and Borrower shall not, and shall not permit any other member
of the Consolidated Group to, make any change in fiscal year.

9.12Sanctions

.  Each of Parent and Borrower shall not, and shall not permit any other member
of the Consolidated Group to, directly or indirectly, use the proceeds of any
Credit Extension or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender or otherwise) of Sanctions.

9.13Financial Covenants

.  Each of Parent and Borrower shall not:

(a)Maximum Leverage Ratio.  Permit the Leverage Ratio, as of the last day of any
fiscal quarter of Parent, to exceed sixty percent (60%); provided that for the
two (2) consecutive quarters following any Significant Acquisition, the Leverage
Ratio may exceed sixty percent

84

 

--------------------------------------------------------------------------------

 

(60%), but it may not exceed sixty-five percent (65%); provided further that
such adjustment for any Significant Acquisition may only occur up to two (2)
times during the term of this Agreement.

(b)Maximum Secured Leverage Ratio.  Permit Total Secured Debt, as of the last
day of any fiscal quarter of Parent, to be greater than forty-five percent (45%)
of Total Asset Value.

(c)Maximum Recourse Debt.  Permit Total Recourse Debt, as of the last day of any
fiscal quarter of Parent, to be greater than fifteen percent (15%) of Total
Asset Value

(d)Minimum Tangible Net Worth.  Permit Tangible Net Worth, at any time, to be
less than the sum of (i) $283,622,250, and (ii) an amount equal to seventy‑five
percent (75%) of the net equity proceeds received by Parent after March 31, 2014
(other than any such proceeds that are received within ninety (90) days before
or after any redemption of Equity Interests of Parent or Borrower permitted
hereunder).

(e)Minimum Fixed Charge Coverage Ratio.  Permit the ratio of (i) Adjusted EBITDA
to (ii) Fixed Charges for the Calculation Period ending as of the last day of
any fiscal quarter of Parent, to be less than 1.50 to 1.0.

(f)Unencumbered Leverage Ratio.  Permit Total Unsecured Debt, as of the last day
of any fiscal quarter of Parent, to be greater than sixty percent (60%) of
Unencumbered Asset Value; provided that for the two (2) consecutive quarters
following any Significant Acquisition, the Unencumbered Leverage Ratio may
exceed sixty percent (60%), but it may not exceed sixty-five percent (65%);
provided further that such adjustment for any Significant Acquisition may only
occur up to two (2) times during the term of this Agreement.

(g)Unencumbered Interest Coverage Ratio. Permit the Unencumbered Interest
Coverage Ratio for the Calculation Period ending as of the last day of any
fiscal quarter of Parent to be less than 1.75 to 1.0.

9.14ERISA Compliance

.  No Loan Party shall take any action that would cause its underlying assets to
constitute Plan Assets.

9.15Anti-Corruption Laws

.  No Loan Party shall directly or indirectly use the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977 or other similar legislation in other jurisdictions.

 

Article X.
Events of Default and Remedies

10.01Events of Default

.  Any of the following shall constitute an Event of Default (each, an “Event of
Default”):

(a)Non-Payment.  Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three (3) Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

85

 

--------------------------------------------------------------------------------

 

(b)Specific Covenants.  Any member of the Consolidated Group fails to perform or
observe any term, covenant or agreement contained in any of Section 8.01, 8.02,
8.03, 8.05(a) (as it relates to any Loan Party), 8.10, 8.11 or Article IX; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days, or if such failure is capable of cure but not
within thirty (30) days, such longer period (but in no event to exceed an
additional thirty (30) days) as may be reasonably necessary to cure such failure
so long as such Loan Party commences such cure within the initial thirty (30)
days and Administrative Agent is satisfied that such Loan Party is diligently
pursuing such cure; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (without duplication of any materiality qualifiers
therein) when made or deemed made; or

(e)Cross-Default.  (i) any member of the Consolidated Group (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than (x) $20,000,000,
either individually or in the aggregate, with respect to Recourse Debt or
(y) $50,000,000, either individually or in the aggregate with respect to
Non-Recourse Debt, and such failure continues after the expiration of any
applicable period of grace or notice, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any member of the Consolidated
Group is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which any member of the Consolidated Group is an Affected Party (as defined
in such Swap Contract) and, in either event, the Swap Termination Value owed by
such member of the Consolidated Group as a result thereof is greater than
$20,000,000; or

(f)Insolvency Proceedings, Etc.  Any member of the Consolidated Group (other
than Immaterial Subsidiaries) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person

86

 

--------------------------------------------------------------------------------

 

and continues undismissed or unstayed for sixty (60) calendar days, or an order
for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) Any member of the Consolidated Group
(other than Immaterial Subsidiaries) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied in an aggregate amount (as to all such writs, warrants or process)
exceeding $5,000,000 against all or any material part of the property of any
such Person and remains unreleased, unvacated or not fully bonded for a period
of sixty (60) days after its issue or levy; or

(h)Judgments.  There is entered against any member of the Consolidated Group and
remains outstanding (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments or orders) exceeding
$20,000,000 (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive Business Days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)ERISA.  An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result, individually
or in the aggregate with any other ERISA Event, in liability of any member of
the Consolidated Group under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $20,000,000;
or

(j)Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
(other than Unmatured Surviving Obligations), ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of Loan
Document; or

(k)Change of Control.  There occurs any Change of Control; or

(l)REIT Status.  Parent ceases to be treated as a REIT in any taxable year; or

(m)Stock Exchange Listing.  Parent’s common Equity Interests shall cease to be
traded on the New York Stock Exchange, NASDAQ, or other nationally recognized
exchange reasonably acceptable to Required Lenders.

10.02Remedies Upon Event of Default

.  If any Event of Default occurs and is continuing, Administrative Agent shall,
at the request of, or may, with the consent of, Required Lenders, take any or
all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of L/C
Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

87

 

--------------------------------------------------------------------------------

 

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;

(c)require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto); and

(d)exercise on behalf of itself, the Lenders and L/C Issuer all rights and
remedies available to it, the Lenders and L/C Issuer under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of
Administrative Agent or any Lender.

10.03Application of Funds

.  After the exercise of remedies provided for in Section 10.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 10.02), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.16 and 2.17, be
applied by Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and L/C Issuer (including the
reasonable allocated cost of internal counsel) and amounts payable under Article
III), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Loans and L/C Borrowings and (ii) breakage, termination or
other payments due under any Swap Contract (that relates solely to the
Obligations) between any Loan Party and Administrative Agent, any Lender or any
Affiliate of Administrative Agent or a Lender, ratably among the Lenders, the
applicable Affiliates (with respect to clause (ii)) and L/C Issuer in proportion
to the respective amounts described in this clause Fourth held by them;

Fifth, to Administrative Agent for the account of L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.03 and 2.16; and

88

 

--------------------------------------------------------------------------------

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law;

provided that Excluded Swap Obligations with respect to any Subsidiary Guarantor
shall not be paid with amounts received from such Subsidiary Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Obligations otherwise set forth
in this Section 10.03.  Subject to Sections 2.03(c) and 2.16, amounts used to
Cash Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.

Article XI.
Administrative Agent

11.01Appointment and Authority

.  Each of the Lenders and L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as Administrative Agent hereunder and under the
other Loan Documents and authorizes Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of Administrative Agent, the Lenders and L/C Issuer, and except for
any provision which provides specific rights to Borrower or any other Loan
Party, neither Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.  It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

11.02Rights as a Lender

.  The Person serving as Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with Borrower or any Subsidiary thereof or other Affiliate thereof as if such
Person were not Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

11.03Exculpatory Provisions

.  Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that Administrative Agent shall not

89

 

--------------------------------------------------------------------------------

 

be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable Law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 12.01 and 10.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment.  Administrative Agent shall
not be deemed to have knowledge of any Default, unless and until notice
describing such Default is given in writing to Administrative Agent by Borrower,
a Lender or L/C Issuer.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

11.04Reliance by Administrative Agent

.  Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or L/C Issuer,
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless Administrative Agent shall have received notice to
the contrary from such Lender or L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit.  Administrative Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

11.05Delegation of Duties

.  Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by Administrative Agent.  Administrative Agent
and any such sub‑agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of Administrative Agent and any such sub‑agent, and shall
apply to their respective activities in

90

 

--------------------------------------------------------------------------------

 

connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non‑appealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

11.06Resignation of Administrative Agent.

(a)Administrative Agent may at any time give notice of its resignation to the
Lenders, L/C Issuer and Borrower.  Upon receipt of any such notice of
resignation, Required Lenders shall have the right, in consultation with
Borrower and subject to Borrower’s approval (such approval not to be
unreasonably withheld, delayed or conditioned) so long as no Event of Default
exists, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by Required Lenders,
shall have been approved by Borrower (so long as no Event of Default exists and
pursuant to the requirements above) and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and L/C Issuer, appoint
a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to Borrower and such Person
remove such Person as Administrative Agent and, in consultation with Borrower
and subject to Borrower’s approval (such approval not to be unreasonably
withheld, delayed or conditioned) so long as no Event of Default exists, appoint
a successor.  If no such successor shall have been so appointed by Required
Lenders, shall have been approved by Borrower (so long as no Event of Default
exists and pursuant to the requirements above) and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through Administrative Agent
shall instead be made by or to each Lender and L/C Issuer directly, until such
time, if any, as Required Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 11.06) .  The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed

91

 

--------------------------------------------------------------------------------

 

between Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article XI and Section 12.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d)Any resignation by Bank of America as Administrative Agent pursuant to this
Section 11.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c).  Upon the appointment by Borrower of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (ii) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

11.07Non-Reliance on Administrative Agent and Other Lenders

.  Each Lender and L/C Issuer acknowledges that it has, independently and
without reliance upon Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

11.08No Other Duties, Etc

.  Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or Syndication Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Administrative Agent, a
Lender or L/C Issuer hereunder.

11.09Administrative Agent May File Proofs of Claim

.  In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and

92

 

--------------------------------------------------------------------------------

 

unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, L/C Issuer and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, L/C Issuer and Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, L/C Issuer
and Administrative Agent under Sections 2.03(i) and (j), 2.09 and 12.04) allowed
in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to Administrative Agent and, in
the event that Administrative Agent shall consent to the making of such payments
directly to the Lenders and L/C Issuer, to pay to Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent under Sections 2.09 and 12.04.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or L/C Issuer
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or L/C Issuer to authorize
Administrative Agent to vote in respect of the claim of any Lender or L/C Issuer
in any such proceeding.

11.10Guaranty Matters

.  The Lenders and L/C Issuer irrevocably authorize Administrative Agent, and
Administrative Agent hereby agrees for the benefit of the Loan Parties, to
release any Subsidiary Guarantor from its obligations under any Subsidiary
Guaranty if such Subsidiary Guarantor (a) no longer owns an Unencumbered
Property (or no longer holds a direct or indirect interest in any Subsidiary
that owns an Unencumbered Property), or (b) otherwise ceases to be required to
be a Subsidiary Guarantor pursuant to the terms of this Agreement or the
Subsidiary Guaranty.  Upon request by Administrative Agent at any time, Required
Lenders will confirm in writing Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty pursuant
to this Section 11.10.

Article XII.
Miscellaneous

12.01Amendments, Etc

.  No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Borrower or any other Loan Party
therefrom, shall be effective unless in writing signed by Required Lenders and
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a)waive any condition set forth in Section 6.01 (other than Section 6.01(c))
without the written consent of each Lender;

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.02) without the written consent of such
Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders

93

 

--------------------------------------------------------------------------------

 

(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document, or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Margin that would result (on the date of the effectiveness of
such amendment) in a reduction of any interest rate on any Loan or any fee
payable hereunder without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of Borrower to pay interest or Letter of Credit Fees at the Default Rate;

(e)change (i) Section 10.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or
(ii) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.06(c) in any manner that materially
and adversely affects the Lenders under a Facility without the written consent
of (A) if such Facility is the Term Facility, each Term Lender and (B) if such
Facility is the Revolving Credit Facility, each Revolving Lender;

(f)change (i) any provision of this Section 12.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or (ii) the definition of “Required Revolving Lenders”
or “Required Term Lenders” without the written consent of each Lender under the
applicable Facility;

(g)release Parent from the Guaranty provided by Parent, without the written
consent of each Lender; or

(h)release all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender, except to the extent the release of
any Subsidiary Guarantor is permitted pursuant to Sections 11.10 (in which case
such release may be made by Administrative Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by L/C Issuer in addition to the Lenders required above,
affect the rights or duties of L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Swing Line
Lender in addition to the Lenders required above, affect the rights or duties of
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by Administrative Agent in addition to the
Lenders required above, affect the rights or duties of Administrative Agent
under this Agreement or any other Loan Document; and (iv) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender

94

 

--------------------------------------------------------------------------------

 

disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of Administrative Agent (without the consent of
any Lender) and Borrower (i) to add one or more additional term loan facilities
to this Agreement subject to the limitations in Section 2.15 and to permit the
extensions of credit and all related obligations and liabilities arising in
connection therewith from time to time outstanding to share ratably (or on a
basis subordinated to the existing Facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing Facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by
Administrative Agent, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by Required
Lenders or by any other number, percentage or class of Lenders hereunder.

12.02Notices; Effectiveness; Electronic Communication.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to Borrower, Administrative Agent, L/C Issuer or Swing Line Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 12.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by Administrative Agent, provided that
the foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  Administrative Agent, Swing Line Lender,
L/C Issuer or Borrower may each, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

95

 

--------------------------------------------------------------------------------

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Borrower, any Lender, L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)Change of Address, Etc.  Each of Borrower, Administrative Agent, L/C Issuer
and Swing Line Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to Borrower,
Administrative Agent, L/C Issuer and Swing Line Lender.  In addition, each
Lender agrees to notify Administrative Agent from time to time to ensure that
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its securities for purposes of United
States Federal or state securities laws.

(e)Reliance by Administrative Agent, L/C Issuer and Lenders.  Administrative
Agent, L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including

96

 

--------------------------------------------------------------------------------

 

telephonic or electronic Committed Loan Notices, Letter of Credit Applications
and Swing Line Loan Notices) purportedly given by or on behalf of Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  Borrower shall indemnify Administrative Agent, L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of Borrower.  All telephonic
notices to and other telephonic communications with Administrative Agent may be
recorded by Administrative Agent, and each of the parties hereto hereby consents
to such recording.

12.03No Waiver; Cumulative Remedies; Enforcement

.  No failure by any Lender, L/C Issuer or Administrative Agent to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 10.02 for the benefit of all the Lenders and
L/C Issuer; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) L/C Issuer or Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 12.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) Required Lenders shall have the rights
otherwise ascribed to Administrative Agent pursuant to Section 10.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of
Required Lenders, enforce any rights and remedies available to it and as
authorized by Required Lenders.

12.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  Borrower shall pay (i) all reasonable and documented
direct, out‑of‑pocket third party expenses incurred by Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of a
single counsel (and appropriate local counsel) for Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented direct, out‑of‑pocket third party expenses incurred by L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented

97

 

--------------------------------------------------------------------------------

 

direct, out‑of‑pocket third party expenses incurred by Administrative Agent, any
Lender or L/C Issuer (including the fees, charges and disbursements of any
counsel for Administrative Agent, any Lender or L/C Issuer; provided that absent
a conflict of interest, Borrower shall not be required to pay for more than one
(1) counsel (and appropriate local and special counsel)), in connection with the
enforcement or protection of the rights (A) in connection with this Agreement
and the other Loan Documents, including the rights of Administrative Agent,
Lenders and L/C Issuer under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b)Indemnification by Loan Parties.  Each Loan Party shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender and L/C Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, disbursements and other charges of a single
counsel to all Indemnified Parties taken as a whole and, if reasonably
necessary, a single local counsel for all Indemnified Parties taken as a whole
in each relevant jurisdiction, and in the case of an actual or perceived
conflict of interest, additional counsel in each relevant jurisdiction to the
affected Indemnified Parties), incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by Borrower or any of its Subsidiaries, or
any Environmental Claim or Environmental Liability related in any way to any
member of the Consolidated Group, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any member of the Consolidated Group, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  Without limiting the
provisions of Section 3.01(c), this Section 12.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Administrative Agent (or any sub-agent thereof), L/C
Issuer, Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to Administrative Agent (or any such sub-agent),
L/C Issuer, Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or

98

 

--------------------------------------------------------------------------------

 

indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided further that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Administrative Agent (or any such sub-agent), L/C Issuer or
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for Administrative Agent (or any such sub-agent), L/C
Issuer or Swing Line Lender in connection with such capacity.  The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, Borrower shall not assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f)Survival.  The agreements in this Section 12.04 and the indemnity provisions
of Section 12.02(e) shall survive the resignation of Administrative Agent, L/C
Issuer and Swing Line Lender, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

12.05Payments Set Aside

.  To the extent that any payment by or on behalf of Borrower is made to
Administrative Agent, L/C Issuer or any Lender, or Administrative Agent, L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Administrative Agent, L/C Issuer or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and L/C Issuer severally agrees to pay to
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders and L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

99

 

--------------------------------------------------------------------------------

 

12.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor Parent
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of Administrative
Agent, L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in Section 12.06(b)(i)(B) in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)in any case not described in Section 12.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations under
separate Facilities on a non-pro-rata-basis;

100

 

--------------------------------------------------------------------------------

 

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 12.06 and, in
addition:

(A)the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
(other than a Defaulting Lender), an Affiliate of a Lender (other than a
Defaulting Lender) or an Approved Fund with respect to such Lender; provided
that Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to Administrative Agent within ten (10)
Business Days after having received notice thereof;

(B)the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Credit Commitment or Term Commitment if such assignment is to a Person
that is not a Lender (to the extent such Lender is not a Defaulting Lender) with
a Commitment in respect of the applicable Facility, an Affiliate of such Lender
(to the extent such Lender is not a Defaulting Lender) or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C)the consent of L/C Issuer and Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
Borrower or any member of the Consolidated Group, or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent, L/C Issuer, any Lender or
Borrower hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and

101

 

--------------------------------------------------------------------------------

 

Swing Line Loans in accordance with its Applicable Percentage.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 12.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.  Upon request, Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

(c)Register.  Administrative Agent, acting solely for this purpose as an agent
of Borrower (and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it (or the equivalent in electronic form) and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, the Lenders and L/C Issuer shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment,

102

 

--------------------------------------------------------------------------------

 

modification or waiver of any  provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 12.01 that affects such
Participant.  Subject to subsection (b) of this Section, Borrower agrees that
each Participant shall be entitled to the benefits of, and be subject to the
obligations in, Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
12.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at Borrower’s
request and expense, to use reasonable efforts to cooperate with Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice to
Borrower and the Lenders, resign as L/C Issuer and/or upon thirty (30) days’
notice to Borrower, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by Borrower to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate

103

 

--------------------------------------------------------------------------------

 

Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of Swing Line Lender provided for hereunder with respect
to Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (x) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (y) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

12.07Treatment of Certain Information; Confidentiality

.  Each of Administrative Agent, the Lenders and L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential and shall either have a legal obligation
or shall agree to keep such information confidential), (b) to the extent
required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating Borrower
or its Subsidiaries or the credit facilities provided hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the prior written consent of
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
Administrative Agent, any Lender, L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower.  For
purposes of this Section, “Information” means all information received from
Parent or any Subsidiary relating to Parent or any Subsidiary or any of their
respective businesses, other than any such information that is available to
Administrative Agent, any Lender or L/C Issuer on a nonconfidential basis prior
to disclosure by Parent or any Subsidiary.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of Administrative Agent, the Lenders and L/C Issuer acknowledges that
(a) the Information may include material non-public information concerning
Parent or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

104

 

--------------------------------------------------------------------------------

 

12.08Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender,
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, L/C Issuer
or any such Affiliate to or for the credit or the account of Borrower or any
other Loan Party against any and all of the obligations of Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or L/C Issuer or their respective Affiliates, irrespective of
whether or not such Lender, L/C Issuer or Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent, L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
L/C Issuer or their respective Affiliates may have.  Each Lender and L/C Issuer
agrees to notify Borrower and Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.  

12.09Interest Rate Limitation

.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower.  In determining whether the interest contracted for, charged, or
received by Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

12.10Counterparts; Integration; Effectiveness

.  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to Administrative Agent or L/C Issuer, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by
Administrative Agent and when Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

12.11Survival of Representations and Warranties

.  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in

105

 

--------------------------------------------------------------------------------

 

connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by Administrative Agent and each Lender, regardless of any investigation
made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation (other than
Unmatured Surviving Obligations) hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.

12.12Severability

.  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 12.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
Administrative Agent, L/C Issuer or Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

12.13Replacement of Lenders

.  If Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then Borrower may, at its sole expense and effort, upon notice to such
Lender and Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.06), all of its interests, rights
(other than its exiting rights to payments pursuant to Sections 3.01 and 3.04)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a)Borrower shall have paid, or caused to be paid, to Administrative Agent the
assignment fee specified in Section 12.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

106

 

--------------------------------------------------------------------------------

 

12.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  PARENT, BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE AGENT, ANY
LENDER, L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST PARENT, BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

107

 

--------------------------------------------------------------------------------

 

12.15Waiver of Jury Trial

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12.16No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), Borrower and each other Loan Party acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by Administrative
Agent and Arrangers, and the Lenders are arm’s-length commercial transactions
between Borrower , each other Loan Party and their respective Affiliates, on the
one hand, and Administrative Agent and Arrangers, and the Lenders, on the other
hand, (B) each of Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents;
(ii)(A) Administrative Agent, each Arranger and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither Administrative Agent, any
Arranger nor any Lender has any obligation to Borrower, any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) Administrative Agent, any Arranger and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower, the other Loan Parties and
their respective Affiliates, and neither Administrative Agent, any Arranger nor
any Lender has any obligation to disclose any of such interests to Borrower, any
other Loan Party or any of their respective Affiliates.  To the fullest extent
permitted by law, each of Borrower and the other Loan Parties hereby waives and
releases any claims that it may have against Administrative Agent and any
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

12.17Electronic Execution of Assignments and Certain Other Documents

.  The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by Administrative Agent, or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary Administrative

108

 

--------------------------------------------------------------------------------

 

Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by Administrative Agent
pursuant to procedures approved by it.

12.18USA PATRIOT Act

.  Each Lender that is subject to the Act (as hereinafter defined) and
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Act.  Borrower
shall, and shall cause all other Loan Parties to, promptly following a request
by Administrative Agent or any Lender, provide all documentation and other
information that Administrative Agent or such Lender requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

12.19Time of the Essence

.  Time is of the essence of the Loan Documents.

12.20ENTIRE AGREEMENT

.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

12.21Restatement of Original Credit Agreement

.  The parties hereto agree that as of the Closing Date: (a) the Obligations
hereunder represent the amendment, restatement, extension, and consolidation of
the “Obligations” under the Original Credit Agreement; (b) this Agreement
amends, restates, supersedes, and replaces the Original Credit Agreement in its
entirety; and (c) any Guaranty executed pursuant to this Agreement amends,
restates, supersedes, and replaces the “Guaranty” executed pursuant to the
Original Credit Agreement.  On the Closing Date, (i) the commitment of any
“Lender” under the Original Credit Agreement that is not continuing as a Lender
hereunder shall terminate and (ii) Administrative Agent shall reallocate the
Commitments hereunder to reflect the terms hereof.

[Remainder of page intentionally blank.  Signature pages follow.]

 

109

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

 

REXFORD INDUSTRIAL REALTY, L.P.,
a Maryland limited partnership

By:Rexford Industrial Realty, Inc.,
a Maryland corporation,
its General Partner

 

By: /s/ Howard Schwimmer

Name: Howard Schwimmer
Title: Co-Chief Executive Officer

By: /s/ Michael Frankel

Name: Michael Frankel
Title: Co-Chief Executive Officer

 

PARENT:

 

Rexford Industrial Realty, Inc.,
a Maryland corporation,


By: /s/ Howard Schwimmer

Name: Howard Schwimmer
Title: Co-Chief Executive Officer

By: /s/ Michael Frankel

Name: Michael Frankel
Title: Co-Chief Executive Officer




 

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., As Administrative Agent, Swing Line Lender and L/C Issuer


By: /s/ Julia Elterman

Name: Julia Elterman
Title: SVP




 

 

--------------------------------------------------------------------------------

 

LENDERS:

 

BANK OF AMERICA, N.A., As a Lender


By: /s/ Julia Elterman

Name: Julia Elterman
Title: SVP




 

 

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A., As a Lender


By: /s/ John C. Rowland

Name: John C. Rowland
Title: Vice President




 

 

--------------------------------------------------------------------------------

 

 

pnc bank, national association, As a Lender


By: /s/ Darin Mortimer

Name: Darin Mortimer
Title: Senior Vice President




 

 

--------------------------------------------------------------------------------

 

wells fargo bank, national association, As a Lender


By: /s/ Kevin A. Stacker

Name: Kevin A. Stacker
Title: Vice President




 

 

--------------------------------------------------------------------------------

 

rbs citizens, n.a., As a Lender


By: /s/ Samuel A. Bluso

Name: Samuel A. Bluso
Title: Senior Vice President




 

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, As a Lender


By: /s/ Nick Nawaz

Name: Nick Nawaz
Title: Senior Vice President




 

 

--------------------------------------------------------------------------------

 

jpmorgan chase bank, n.a., As a Lender


By: /s/ Faina Birger

Name: Faina Birger
Title: Authorized Officer




 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

Lender

Revolving Credit Commitment

Applicable Revolving Credit Percentage

Term Commitment

Total

Applicable Percentage

Bank of America, N.A.

$33,333,333

 

16.666666667%

 

$16,666,667

 

$50,000,000

 

16.666666667%

 

Citibank, N.A.

$33,333,333

 

16.666666667%

 

$16,666,667

 

$50,000,000

 

16.666666667%

 

PNC Bank, National Association

$30,000,000

 

15.000000000%

 

$15,000,000

 

$45,000,000

 

15.000000000%

 

Wells Fargo Bank, National Association

$30,000,000

 

15.000000000%

 

$15,000,000

 

$45,000,000

 

15.000000000%

 

RBS Citizens, N.A.

$26,666,667

 

13.333333333%

 

$13,333,333

 

$40,000,000

 

13.333333333%

 

U.S. Bank National Association

$26,666,667

 

13.333333333%

 

$13,333,333

 

$40,000,000

 

13.333333333%

 

JPMorgan Chase Bank, N.A.

$20,000,000

 

10.000000000%

 

$10,000,000

 

$30,000,000

10.000000000%

 

Total

$200,000,000

100.000000000%

$100,000000

$300,000,000

100.000000000%

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.06

LITIGATION

None.

 

 

Schedule 7.06

--------------------------------------------------------------------------------

 

SCHEDULE 7.09

ENVIRONMENTAL MATTERS

None.

 

 

Schedule 7.09

--------------------------------------------------------------------------------

 

SCHEDULE 7.13

Subsidiaries; Other Equity Investments

 

Part (a) Subsidiaries

Subsidiary

Ownership Percentage

Owner

Rexford Industrial Realty, L.P.

100% General Partnership Interest

Rexford Industrial Realty, Inc.

RIF V - SPE Manager, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

Rexford Industrial, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Grand Commerce Center, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Calle Perfecto, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Arroyo, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Vinedo, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Odessa, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - MacArthur, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Golden Valley, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Arrow Business Center, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Normandie Business Center, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Shoemaker Business Center, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Paramount Business Center, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Jersey, LLC

100% Membership Interest

RIF V - SPE Owner, LLC

RIF V - Campus Avenue, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Zenith Business Park, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Mission Oaks, LLC

100% Membership Interest

RIF V - SPE Owner, LLC

RIF V - Calvert, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Del Norte, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Glendale Commerce Center, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - 3360 San Fernando, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - GGC Alcorn, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - Benson, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - 240th Street, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF I - Walnut, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF I - Monrovia, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF I - Don Julian, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF I - Lewis Road, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF I - Oxnard, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF I-Valley Blvd, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

Schedule 7.13

--------------------------------------------------------------------------------

 

RIF I - Mulberry, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF I - Alameda, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

Rexford Business Center-Fullerton, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF II - La Jolla Sorrento Business Park, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF II - Crocker, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF II - Bledsoe Avenue, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF II - First American Way, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF II - Pioneer Avenue, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF II - Kaiser, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF II - Easy Street, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF II - Orangethorpe, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF II - Orangethorpe TIC, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF III - 157th Street, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF III - Archibald, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF III - Avenue Stanford, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF III - Empire Lakes, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF III - Impala, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF III - Irwindale, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF III-Santa Fe Springs, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF III – Yarrow Drive , LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF III – Yarrow Drive II, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF III - Broadway, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF IV - West 33rd Street, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF IV – Central Avenue, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF IV - Newton, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF IV - Long Carson, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF IV - Burbank, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF IV - East 46th Street, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF IV - Glendale, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF IV - San Gabriel, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF IV-Poinsettia, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF IV - Cornerstone, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF IV - Harbor Warner, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF IV - Grand, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF IV - Enfield, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

RIF V - SPE Owner, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

Rexford Industrial - 228th Street, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

Rexford Industrial -Vanowen, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

Rexford Industrial - SDLAOC, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.

Rexford Industrial - 2980 San Fernando, LLC

100% Membership Interest

Rexford Industrial Realty, L.P.




Schedule 7.13

--------------------------------------------------------------------------------

 

Part (b) Other Equity Investments

Subsidiary

Equity Investment

Issuer

RIF V – Mission Oaks, LLC

15% Membership Interests

DR Mission Oaks LLC

 

 

 

 

Schedule 7.13

--------------------------------------------------------------------------------

 

SCHEDULE 9.02

EXISTING INVESTMENTS

 

Subsidiary

Equity Investment

Issuer

RIF V – Mission Oaks, LLC

15% Membership Interests

DR Mission Oaks LLC

 

 

 

 

Schedule 9.02

 

--------------------------------------------------------------------------------

 

SCHEDULE 12.02

administrative agent’s OFFICE;
certain ADDRESSES FOR NOTICES

BORROWER:

Rexford Industrial Realty, L.P.
11620 Wilshire Boulevard, Suite 300
Los Angeles, California 90025
Attention: Adeel Khan
Telephone: (310) 966-3814
Telecopier: (310) 966-1690
Electronic Mail: akhan@rexfordindustrial.com

Taxpayer Identification Number: 46-2024407

Guarantors:

c/o Rexford Industrial Realty, Inc.
11620 Wilshire Boulevard, Suite 300
Los Angeles, California 90025
Attention: Adeel Khan
Telephone: (310) 966-3814
Telecopier: (310) 966-1690
Electronic Mail: akhan@rexfordindustrial.com

PARENT:

Rexford Industrial Realty, Inc.
11620 Wilshire Boulevard, Suite 300
Los Angeles, California 90025
Attention: Adeel Khan
Telephone: (310) 966-3814
Telecopier: (310) 966-1690
Electronic Mail: akhan@rexfordindustrial.com

Taxpayer Identification Number: 80-0894389

ADMINISTRATIVE AGENT:

Administrative Agent’s Office
Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Marchell Hilliard

Schedule 12.02

 

--------------------------------------------------------------------------------

 

Telephone: (213) 621-4837

Telecopier: (213) 621-4831

Electronic Mail:  marchell.hilliard@baml.com

Other Notices as Administrative Agent:
Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Julie Elterman

Telephone: (213) 621-4815

Telecopier: (213) 621-4831

Electronic Mail:  julia.elterman@baml.com

 

L/C ISSUER:

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Julie Elterman

Telephone: (213) 621-4815

Telecopier: (213) 621-4831

Electronic Mail:  julia.elterman@baml.com

 

SWING LINE LENDER:

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Julie Elterman

Telephone: (213) 621-4815

Telecopier: (213) 621-4831

Electronic Mail:  julia.elterman@baml.com

 

 

 

Schedule 12.02

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:  ___________, _____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 11, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Rexford Industrial Realty,
L.P., a Maryland limited partnership (“Borrower”), Rexford Industrial Realty,
Inc., a Maryland corporation, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned hereby requests (select one):

  A Borrowing of [Revolving Credit] [Term] Committed Loans

  A conversion or continuation of [Revolving Credit] [Term] Loans

1.On (a Business Day).

2.In the amount of $.

3.Comprised of [Base Rate Loans] [Eurodollar Rate Loans].

4.For Eurodollar Rate Loans:  with an Interest Period of [1] [2] [3] [6] months.

The Revolving Credit Borrowing, if any, requested herein complies with the
proviso to the first sentence of Section 2.01(b) of the Agreement.

 

[SIGNATURE PAGE FOLLOWS]




Exhibit A

--------------------------------------------------------------------------------

 

BORROWER:

 

REXFORD INDUSTRIAL REALTY, L.P.,
a Maryland limited partnership

By:

Rexford Industrial Realty, Inc.,
a Maryland corporation,
its General Partner

 

By:

Name:
Title:

 

 

Exhibit A

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF swing line loan NOTICE

Date:  ___________, _____

To:

Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 11, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), Rexford Industrial Realty, L.P.,
a Maryland limited partnership (“Borrower”), Rexford Industrial Realty, Inc., a
Maryland corporation, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

1.On (a Business Day).

2.In the amount of $.

The Swing Line Loan requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Agreement.

 

[SIGNATURE PAGE FOLLOWS]




Exhibit B

 

--------------------------------------------------------------------------------

 

BORROWER:

 

REXFORD INDUSTRIAL REALTY, L.P.,
a Maryland limited partnership

By:

Rexford Industrial Realty, Inc.,
a Maryland corporation,
its General Partner

 

By:

Name:
Title:

 

 

Exhibit B

 

--------------------------------------------------------------------------------

 

EXHIBIT C-1

FORM OF Revolving credit NOTE

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
[_____________________] or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Credit Loan from time to time made by Lender to Borrower under
certain that Amended and Restated Credit Agreement, dated as of June 11, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Rexford Industrial Realty, L.P., a Maryland limited
partnership (“Borrower”), Rexford Industrial Realty, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to Administrative Agent for the account of Lender in Dollars in
immediately available funds at Administrative Agent’s Office.  If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guarantees of the
Guarantors.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Revolving Credit Note shall become, or may be declared to be, immediately due
and payable all as provided in the Agreement. Revolving Credit Loans made by
Lender shall be evidenced by one or more loan accounts or records maintained by
Lender in the ordinary course of business. Lender may also attach schedules to
this Revolving Credit Note and endorse thereon the date, amount and maturity of
its Revolving Credit Loans and payments with respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[SIGNATURE PAGE FOLLOWS]




Exhibit C-1 – Page 1

 

--------------------------------------------------------------------------------

 

BORROWER:

REXFORD INDUSTRIAL REALTY, L.P.,
a Maryland limited partnership

By:

Rexford Industrial Realty, Inc.,
a Maryland corporation,
its General Partner

 

By:

Name:
Title:




Exhibit C-1 – Page 2

 

--------------------------------------------------------------------------------

 

LoanS AND PAYMENTS with respect thereto

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C-1 – Page 3

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-2

FORM OF Term NOTE

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
[_____________________] or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Term Loan from time to time made by Lender to Borrower under certain that
Amended and Restated Credit Agreement, dated as of June 11, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Rexford Industrial Realty, L.P., a Maryland limited partnership
(“Borrower”), Rexford Industrial Realty, Inc., a Maryland corporation, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

Borrower promises to pay interest on the unpaid principal amount of each Term
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to Administrative Agent for the account
of Lender in Dollars in immediately available funds at Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

 

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the Guarantees of the Guarantors.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Each Term Loan made by Lender shall be evidenced by one or more loan accounts or
records maintained by Lender in the ordinary course of business. Lender may also
attach schedules to this Term Note and endorse thereon the date, amount and
maturity of its Term Loans and payments with respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[SIGNATURE PAGE FOLLOWS]




Exhibit C-2 – Page 1

 

--------------------------------------------------------------------------------

 

BORROWER:

REXFORD INDUSTRIAL REALTY, L.P.,
a Maryland limited partnership

By:

Rexford Industrial Realty, Inc.,
a Maryland corporation,
its General Partner

 

By:

Name:
Title:




Exhibit C-2 – Page 2

 

--------------------------------------------------------------------------------

 

LoanS AND PAYMENTS with respect thereto

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C-2 – Page 3

 

--------------------------------------------------------------------------------

 

EXHIBIT D

form of COMPLIANCE CERTIFICATE

Financial Statement Date:  ,

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 11, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Rexford Industrial Realty,
L.P., a Maryland limited partnership (“Borrower”), Rexford Industrial Realty,
Inc., a Maryland corporation (“Parent”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [________________] of Parent, and that, as such, he/she is
authorized to execute and deliver this Certificate to Administrative Agent on
the behalf of Parent, for itself and on behalf of Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.Parent has delivered the year-end audited financial statements required by
Section 8.01(a) of the Agreement for the fiscal year of Parent ended as of the
above date, together with the reports and opinions of an independent certified
public accountant required by such section.  

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.Parent has delivered the unaudited financial statements required by
Section 8.01(b) of the Agreement for the fiscal quarter of Parent ended as of
the above date.  Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Consolidated Group in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Consolidated Group during the accounting period covered by such financial
statements.

3.A review of the activities of the Consolidated Group during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower, Parent and each other
Loan Party performed and observed all of their respective Obligations under the
Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period Borrower,
Parent and each other Loan Party performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default has occurred
and is continuing.]

Exhibit D – Page 1

 

--------------------------------------------------------------------------------

 

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4.The representations and warranties of Borrower, Parent and each other Loan
Party contained in Article VII of the Agreement, and any representations and
warranties of any other Loan Party that are contained in any document furnished
at any time under or in connection with the Loan Documents, are true and correct
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 7.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 8.01 of the Agreement, and shall refer to the
Consolidated Group rather than to the predecessor of Parent, including the
statements in connection with which this Compliance Certificate is delivered.

5.The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
, .

 

[SIGNATURE PAGE FOLLOWS]




Exhibit D – Page 2

 

--------------------------------------------------------------------------------

 

PARENT:

 

REXFORD INDUSTRIAL REALTY, INC.,

a Maryland corporation

 

 

 

By:


Name:
Title:

 

 

 

 




Exhibit D – Page 3

 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 1

to the Compliance Certificate
($ in 000’s)

I.Section 9.13(a) – Maximum Leverage Ratio.

A.

Total Indebtedness as of the Statement Date:$

B.

Total Asset Value as of the Statement Date:$

C.

Total Leverage Ratio (Line I.A divided by Line I.B):__________ %

Maximum permitted:60%1

II.Section 9.13(b) – Maximum Secured Leverage Ratio.

A.

Total Secured Debt as of the Statement Date:$

B.

Total Asset Value as of the Statement Date:$

C.

Total Secured Leverage Ratio (Line II.A divided by Line II.B):__________ %

Maximum permitted:45%

III.Section 9.13(c) – Maximum Recourse Debt.

A.

Total Recourse Debt as of the Statement Date:$

B.

Total Asset Value as of the Statement Date:$

C.

Total Recourse Debt to Total Asset Value
(Line III.A divided by Line III.B):__________ %

Maximum permitted:15%

IV.Section 9.13(d) – Minimum Tangible Net Worth.

A.

$283,622,250:$

B.

Net equity proceeds received by Parent after the Closing Date

(excluding any such proceeds that are received within 90 days

before or after any redemption of equity of Parent or

Borrower permitted under the Credit Agreement)

multiplied by 75%:$

C.

Minimum Tangible Net Worth (Line IV.A plus Line IV.B):$

D.

Tangible Net Worth as of the Statement Date:$

E.

[Excess][Deficiency] for covenant compliance

(Line IV.D minus Line IV.C):$




 

1

For the two (2) consecutive quarters following any Significant Acquisition, such
ratio may exceed 60%, but it may not exceed 65% and such adjustment for any
Significant Acquisition may only occur up to two (2) times during the term of
this Agreement.

Exhibit D – Page 4

 

--------------------------------------------------------------------------------

 

V.Section 9.13(e) – Minimum Fixed Charge Coverage Ratio.

A.

Adjusted EBITDA for the four (4) fiscal quarters ending on the

Statement Date (the “Calculation Period”):$

B.

Fixed Charges for the Calculation Period:$

C.

Fixed Charge Coverage Ratio (Line V.A divided by Line V.B): _______ to 1.0

Minimum required:1.50 to 1.0

VI.Section 9.13(f) – Unencumbered Leverage Ratio.

A.

Total Unsecured Debt as of the Statement Date:$

B.

Unencumbered Asset Value as of the Statement Date:$

C.

Unencumbered Leverage Ratio (Line VI.A divided by Line VI.B):__________ %

Maximum permitted:60%2

VII.Section 9.13(g) – Unencumbered Interest Coverage Ratio.

A.

Unencumbered NOI as of the Statement Date:$

B.

Unsecured Interest Expense as of the Statement Date:$

C.

Unencumbered Interest Coverage Ratio

(Line VII.A divided by Line VII.B): _______ to 1.0

Minimum required:1.75 to 1.0

 

 

 

 

 

2

For the two (2) consecutive quarters following any Significant Acquisition, such
ratio may exceed 60%, but it may not exceed 65% and such adjustment for any
Significant Acquisition may only occur up to two (2) times during the term of
this Agreement.

Exhibit D – Page 5

 

--------------------------------------------------------------------------------

 

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not
joint.]6  Capitalized terms used but not defined herein shall have the meanings
given to them in the Amended and Restated Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities7) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

1.Assignor[s]:



 

3

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

4

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

5

Select as appropriate.

6

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

7

Include all applicable subfacilities.

Exhibit E-1 – Page 1

 

--------------------------------------------------------------------------------

 

2.Assignee[s]:



[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.Borrower:Rexford Industrial Realty, L.P., a Maryland limited partnership

4.

Administrative Agent: Bank of America, N.A., as administrative agent under the
Credit Agreement

5.

Credit Agreement:Amended and Restated Credit Agreement, dated as of June 11,
2014, among Rexford Industrial Realty, L.P., a Maryland limited partnership,
Rexford Industrial Realty, Inc., a Maryland corporation, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender

6.Assigned Interest[s]:

Assignor[s]8

Assignee[s]9

Aggregate

Amount of

Commitment

for all Lenders10

Amount of

Commitment

Assigned

Percentage

Assigned of

Commitment11

CUSIP

Number

 

 

 

 

 

 

 

 

$______________

$________

_________%

 

 

 

$______________

$________

_________%

 

 

 

$______________

$________

_________%

 

[7.Trade Date:__________________]12

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]




 

8

List each Assignor, as appropriate.

9

List each Assignee, as appropriate.

10

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

11

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

12

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

Exhibit E-1 – Page 2

 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR
[NAME OF ASSIGNOR]

By: _____________________________
Title:

ASSIGNEE
[NAME OF ASSIGNEE]

By: _____________________________
Title:

[Consented to and]13 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent

By: _________________________________
Title:

 

[Consented to:]14

BORROWER:

 

REXFORD INDUSTRIAL REALTY, L.P.,
a Maryland limited partnership

By:

Rexford Industrial Realty, Inc.,
a Maryland corporation,
its General Partner

 

By:

Name:
Title:

 




 

13

To be added only if the consent of Administrative Agent is required by the terms
of the Credit Agreement.

14

To be added only if the consent of Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

Exhibit E-1 – Page 3

 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1.Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 12.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Sections 8.01(a) or 8.01(b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.Payments.  From and after the Effective Date, Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and

Exhibit E-1 – Page 4

 

--------------------------------------------------------------------------------

 

Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

Exhibit E-1 – Page 5

 

--------------------------------------------------------------------------------

 

EXHIBIT E-2

FORM OF Administrative Questionnaire

 

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)          

CONFIDENTIAL

1.  Borrower or Deal Name: Rexford Industrial Realty, L.P.

(i)

E-mail this document with your commitment letter to:  [______________]

E-mail address of recipient: [________________]



2.  Legal Name of Lender of Record for Signature Page:  
___________________________________________

Markit Entity Identifier (MEI) # _________________________

     Fund Manager Name (if applicable)
____________________________________________________________

     Legal Address from Tax Document of Lender of Record:

Country
__________________________________________________________________________________

Address
__________________________________________________________________________________

City ________________________________ State/Province________________  Country
_________________

 

 



3.  Domestic Funding Address:4. Eurodollar Funding Address:

Street Address   Street Address  

Suite/ Mail Code  Suite/ Mail Code  

City                                                   State  City  
                                                State  

Postal Code                                     Country   Postal Code  
                                  Country  

 

5. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Exhibit E-2

 

--------------------------------------------------------------------------------

 

Primary Credit Contact:

First Name_________________________________________________________________

 

Middle Name_________________________________________________________________

 

Last Name_________________________________________________________________

 

Title_________________________________________________________________

 

Street Address_________________________________________________________________

 

Suite/Mail Code_________________________________________________________________

 

City_________________________________________________________________

 

State_________________________________________________________________

 

Postal Code_________________________________________________________________

 

Country_________________________________________________________________

 

Office Telephone
#_________________________________________________________________

 

Office Facsimile
#_________________________________________________________________

 

Work E-Mail
Address_________________________________________________________________

 

IntraLinks/SyndTrak

E-Mail Address_________________________________________________________________

 

 

Secondary Credit Contact:

First Name_________________________________________________________________

 

Middle Name_________________________________________________________________

 

Last Name_________________________________________________________________

 

Title_________________________________________________________________

 

Street Address_________________________________________________________________

 

Suite/Mail Code_________________________________________________________________

 

City_________________________________________________________________

 

State_________________________________________________________________

 

Postal Code_________________________________________________________________

 

Country_________________________________________________________________

Exhibit E-2

 

--------------------------------------------------------------------------------

 

 

Office Telephone
#_________________________________________________________________

 

Office Facsimile
#_________________________________________________________________

 

Work E-Mail
Address_________________________________________________________________

 

IntraLinks/SyndTrak

E-Mail Address_________________________________________________________________

 

Primary Operations Contact:          Secondary Operations Contact:

First    MI       Last                                      First    MI      
Last  ________________                                                 

Title                
              Title                                                                                                                              

Street Address                                                              
Street Address           

Suite/ Mail Code
                                                            Suite/ Mail Code    

City                                                   State               
      City                                                   State        

Postal Code                                     Country                  Postal
Code                                     Country  

Telephone                         Facsimile                        
    Telephone                             Facsimile   

E-Mail Address                E-Mail Address                

IntraLinks/SyndTrak
E-Mail                                            IntraLinks/SyndTrak E-Mail

Address           Address                  



                   Does Secondary Operations Contact need copy of notices?  
___YES   ___ NO

 

Letter of Credit Contact:          Draft Documentation Contact or Legal Counsel:

First    MI       Last                                      First    MI      
Last  ________________                                 

Title                
              Title                                                                                                                              

Street
Address                                                                Street
Address           

Suite/ Mail Code
                                                            Suite/ Mail Code    

Exhibit E-2

 

--------------------------------------------------------------------------------

 



City                                                   State               
      City                                                   State        

Postal Code                                     Country                  Postal
Code                                     Country  

Telephone                         Facsimile                        
    Telephone                             Facsimile   

E-Mail Address                E-Mail Address                



6.  Lender’s Fed Wire Payment Instructions:

 

Pay to:

Bank Name  

ABA #  

City     State    

              Account #                                     

              Account Name  

              Attention  

 



Exhibit E-2

 

--------------------------------------------------------------------------------

 

7.  Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):    

 

 

Pay to:

Bank Name  

ABA #  

City     State    

              Account #                                     

              Account Name  

              Attention  

                   Can the Lender’s Fed Wire Payment Instructions in Section 6
be used?   ___YES   ___ NO

 



8.  Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN): -          

 

Tax Withholding Form Delivered to Bank of America (check applicable one):

 

___ W-9      ___ W-8BEN      ___ W-8ECI       W-8EXP          W-8IMY

 

Exhibit E-2

 

--------------------------------------------------------------------------------

 

Tax Contact:          

First         MI       Last ______________                                    
                  

Title                               

Street Address                                   

Suite/ Mail Code
                                                                

City                                                   State
                        

Postal Code                                     Country
________                                                       

Telephone                         Facsimile                             

E-Mail
Address                                                                      

 

NON–U.S. LENDER INSTITUTIONS

9.

Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

9.

Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

 

Exhibit E-2

 

--------------------------------------------------------------------------------

 

 

 



9. Bank of America’s Payment Instructions:

 

Pay to:Bank of America, N.A.

ABA # 026009593

New York, NY

Account # [__________________]

Attn: Corporate Credit Services

Ref: Rexford Industrial Realty, L.P.

 

 

Exhibit E-2

 

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF Unencumbered PROPERTY REPORT

Financial Statement Date:  ,

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 11, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Rexford Industrial Realty,
L.P., a Maryland limited partnership (“Borrower”), Rexford Industrial Realty,
Inc., a Maryland corporation (“Parent”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [________________] of Parent, and that, as such, he/she is
authorized to execute and deliver this Unencumbered Property Report to
Administrative Agent on the behalf of Parent, for itself and on behalf of
Borrower, and that:

The information relating to the Unencumbered Properties set forth on Schedule 1
attached hereto is true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
, .

 

[SIGNATURE PAGE FOLLOWS]




Exhibit F

 

--------------------------------------------------------------------------------

 

PARENT:

REXFORD INDUSTRIAL REALTY, INC.,
a Maryland corporation

 

By:

Name:
Title:

 

 

Exhibit F

 

--------------------------------------------------------------------------------

 

unencumbered Property Report

Schedule I

Prepared on [______________]
for
The period Ending [______________]

 

Property

Mothership Designation

Encumbered/Unencumbered

Occupancy %

Rentable SQFT

NOI

Capitalized Value if owned more than a year

Assets Carried at Acquisition costs

Total Portfolio Valuation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit F – Schedule I

 

--------------------------------------------------------------------------------

 

EXHIBIT G-1

FORM OF U.S. Tax Compliance Certificates

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 11, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Rexford Industrial Realty,
L.P., a Maryland limited partnership (“Borrower”), Rexford Industrial Realty,
Inc., a Maryland corporation, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:  _______________________

 

Name:  _______________________

 

Title:  ________________________

 

Date: ________ __, 20____




Exhibit G-1

--------------------------------------------------------------------------------

 

EXHIBIT G-2

Form of

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 11, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Rexford Industrial Realty,
L.P., a Maryland limited partnership (“Borrower”), Rexford Industrial Realty,
Inc., a Maryland corporation, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:  _______________________

 

Name:  _______________________

 

Title:  ________________________

 

Date: ________ __, 20____

 




Exhibit G-2

--------------------------------------------------------------------------------

 

EXHIBIT G-3

Form of

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 11, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Rexford Industrial Realty,
L.P., a Maryland limited partnership (“Borrower”), Rexford Industrial Realty,
Inc., a Maryland corporation, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS
Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:  _______________________

 

Name:  _______________________

 

Title:  ________________________

 

Date: ________ __, 20____

Exhibit G-3

--------------------------------------------------------------------------------

 

EXHIBIT G-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 11, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Rexford Industrial Realty,
L.P., a Maryland limited partnership (“Borrower”), Rexford Industrial Realty,
Inc., a Maryland corporation, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Administrative Agent, and (2) the
undersigned shall have at all times furnished Borrower and Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:  _______________________

 

Name:  ________________________

 

Title:  ________________________

 

Date: ________ __, 20___

 

 

--------------------------------------------------------------------------------

 

 

 